Exhibit 10.1

Purchase Agreement, Dated June 28, 2013

Hercules Offshore, Inc.

$400,000,000 8.750% Senior Notes due 2021

PURCHASE AGREEMENT

June 28, 2013

New York, New York

Deutsche Bank Securities Inc.

UBS Securities LLC

Credit Suisse Securities (USA) LLC

Goldman, Sachs & Co.

Pareto Securities AS

c/o Deutsche Bank Securities Inc.

Attn: High Yield Debt Syndicate Desk

60 Wall Street- 44th Floor

New York, New York 10005

Ladies and Gentlemen:

Hercules Offshore, Inc., a Delaware corporation (the “Company”) and each of the
Guarantors (as defined herein) agree with you as follows:

1. Issuance of Notes. The Company proposes to issue and sell to Deutsche Bank
Securities Inc., UBS Securities LLC, Credit Suisse Securities (USA) LLC,
Goldman, Sachs & Co. and Pareto Securities AS (the “Representatives”) and the
other entities listed on Schedule I hereto (together with the Representatives,
the “Initial Purchasers”) $400,000,000 aggregate principal amount of 8.750%
Senior Notes due 2021 (the “Notes”). The Company’s obligations under the Notes
and the Indenture (as defined below) will be, jointly and severally,
unconditionally guaranteed (the “Guarantees”), on a senior unsecured basis, by
each of the Subsidiaries (as defined below) listed on the signature pages hereto
(collectively, the “Guarantors,” and, together with the Company, the “Issuers”).
The Notes and the Guarantees are referred to herein as the “Securities.” The
Notes and Guarantees will be issued pursuant to an indenture (the “Indenture”),
to be dated the Closing Date (as defined herein), by and between the Issuers and
U.S. Bank National Association, as trustee (the “Trustee”).

The Securities will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements under the Securities Act of 1933,
as amended (the “Act”). The Issuers have prepared a preliminary offering
memorandum, dated as of June 24, 2013, (the “Preliminary Offering Memorandum”),
and a pricing supplement thereto dated the date hereof and attached as Exhibit B
hereto (the “Pricing Supplement”). The Preliminary Offering Memorandum and the
Pricing Supplement are herein referred to as the “Pricing Disclosure Package.”
Promptly after the execution of this Purchase Agreement (this “Agreement”), the
Issuers will prepare a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”). Unless stated to the contrary, any references
herein to the terms “Pricing Disclosure Package” and “Final Offering Memorandum”
shall be deemed to refer to and include



--------------------------------------------------------------------------------

any information filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), prior to the date hereof and incorporated by reference therein,
and any references herein to the terms “amend,” “amendment” or “supplement” with
respect to the Final Offering Memorandum shall be deemed to refer to and include
any information filed under the Exchange Act subsequent to the date hereof that
is incorporated by reference therein. All references in this Agreement to
financial statements and schedules and other information which is “contained,”
“included” or “stated” (or other references of like import) in the Pricing
Disclosure Package (including the Preliminary Offering Memorandum) or Final
Offering Memorandum shall be deemed to mean and include all such financial
statements and schedules and other information which are incorporated by
reference in the Pricing Disclosure Package or Final Offering Memorandum, as the
case may be.

The Initial Purchasers have advised the Issuers that the Initial Purchasers
intend, as soon as they deem practicable after this Agreement has been executed
and delivered, to resell (the “Exempt Resales”) the Securities in private sales
exempt from registration under the Act on the terms set forth in the Pricing
Disclosure Package, solely to (i) persons whom the Initial Purchasers reasonably
believe to be “qualified institutional buyers” (“QIBs”), as defined in Rule 144A
under the Act (“Rule 144A”), in accordance with Rule 144A and (ii) other
eligible purchasers pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S under the Act (“Regulation S”) in
accordance with Regulations S (the persons specified in clauses (i) and (ii),
the “Eligible Purchasers”).

This Agreement, the Notes, the Guarantees and the Indentures are hereinafter
sometimes referred to collectively as the “Note Documents.” The issuance and
sale of the Securities is referred to as the “Offering.”

2. Agreements to Sell and Purchase. On the basis of the representations,
warranties and covenants contained in this Agreement, the Issuers agree to issue
and sell to the Initial Purchasers, and on the basis of the representations,
warranties and covenants contained in this Agreement, and subject to the terms
and conditions contained in this Agreement, each of the Initial Purchasers,
severally and not jointly, agrees to purchase from the Issuers, the aggregate
principal amount of the Securities set forth opposite its name on Schedule I
attached hereto. The purchase price for the Notes shall be 98.575% of their
principal amount.

3. Delivery and Payment. Delivery of, and payment of the purchase price for, the
Securities shall be made at 9:00 a.m., New York time, on July 8, 2013 (such date
and time, the “Closing Date”) at the offices of Vinson & Elkins L.L.P., 1001
Fannin, Houston, Texas 77002. The Closing Date and the location of delivery of
and the form of payment for the Securities may be varied by mutual agreement
between the Initial Purchasers and the Company.

The Securities shall be delivered by the Issuers to the Initial Purchasers (or
as the Initial Purchasers direct) through the facilities of The Depository Trust
Company (“DTC”) against payment by the Initial Purchasers of the purchase price
therefor by means of wire transfer of immediately available funds to such
account or accounts specified by the Company in accordance with Section 8(i) on
or prior to the Closing Date, or by such means as the parties hereto shall agree
prior to the Closing Date. The Securities shall be evidenced by one or more
certificates in global form registered in such names as the Initial Purchasers
may request upon at least one business day’s notice prior to the Closing Date
and having an aggregate principal amount corresponding to the aggregate
principal amount of the Securities.

 

- 2 -



--------------------------------------------------------------------------------

4. Agreements of the Issuers. The Issuers jointly and severally, covenant and
agree with the Initial Purchasers as follows:

(a) To furnish the Initial Purchasers and those persons identified by the
Initial Purchasers, without charge, as many copies of the Preliminary Offering
Memorandum, the Pricing Supplement, any Issuer Written Communication (as defined
below) and the Final Offering Memorandum, and any amendments or supplements
thereto, as the Initial Purchasers may reasonably request. The Issuers consent
to the use of the Preliminary Offering Memorandum, the Pricing Supplement and
the Final Offering Memorandum, and any amendments or supplements thereto, by the
Initial Purchasers in connection with Exempt Resales.

(b) As promptly as practicable following the execution and delivery of this
Agreement and in any event not later than the second business day following the
date hereof, to prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. Not to
amend or supplement the Preliminary Offering Memorandum or the Pricing
Supplement without the written consent of the Representatives. Not to amend or
supplement the Final Offering Memorandum prior to the Closing Date unless the
Initial Purchasers shall previously have been advised of such proposed amendment
or supplement at least two business days prior to the proposed use, and shall
not have objected to such amendment or supplement.

(c) Subject to Section 4(q), if, prior to the later of (x) the Closing Date and
(y) the time that the Initial Purchasers have completed their distribution of
the Securities, any event shall occur that, in the judgment of the Issuers or in
the judgment of counsel to the Initial Purchasers, makes any statement of a
material fact in the Final Offering Memorandum, as then amended or supplemented,
untrue or that requires the making of any additions to or changes in the Final
Offering Memorandum in order to make the statements in the Final Offering
Memorandum, as then amended or supplemented, in the light of the circumstances
under which they are made, not misleading, or if it is necessary to amend or
supplement the Final Offering Memorandum to comply with all applicable laws, the
Issuers shall promptly notify the Initial Purchasers of such event and (subject
to Section 4(b)) prepare an appropriate amendment or supplement to the Final
Offering Memorandum so that (i) the statements in the Final Offering Memorandum,
as amended or supplemented, will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances at the Closing Date and at the
time of the sale of Securities, not misleading and (ii) the Final Offering
Memorandum will comply with applicable law.

(d) To qualify or register the Securities under the securities laws of such
jurisdictions as the Initial Purchasers may request and to continue such
qualification in effect so long as required for the Exempt Resales.
Notwithstanding the foregoing, no Issuer shall be required to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or to
execute a general consent to service of process in any such jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.

 

- 3 -



--------------------------------------------------------------------------------

(e) To advise the Initial Purchasers promptly, and if requested by the Initial
Purchasers, to confirm such advice in writing, of the issuance by any securities
commission of any stop order suspending the qualification or exemption from
qualification of any of the Securities for offering or sale in any jurisdiction,
or the initiation of any proceeding for such purpose by any securities
commission or other regulatory authority. The Issuers shall use their reasonable
best efforts to prevent the issuance of any stop order or order suspending the
qualification or exemption of any of the Securities under any securities laws,
and if at any time any securities commission or other regulatory authority shall
issue an order suspending the qualification or exemption of any of the
Securities under any securities laws, the Issuers shall use their reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

(f) Whether or not the transactions contemplated by this Agreement are
consummated, to pay all costs, expenses, fees and disbursements (including fees
and disbursements of counsel and accountants for the Issuers) incurred and
stamp, documentary or similar taxes incident to and in connection with: (i) the
preparation, printing and distribution of the Preliminary Offering Memorandum,
the Pricing Supplement, any Issuer Written Communication (as defined below) and
the Final Offering Memorandum and any amendments and supplements thereto,
(ii) the costs and expenses of the Company relating to investor presentations on
any “road show” undertaken in connection with the marketing of the offering of
the Notes, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives and officers of the Company and any such consultants; provided,
however, that the Company is obligated to pay only fifty percent (50%) of the
cost and expense of any aircraft chartered in connection with the road show,
(iii) the preparation, notarization (if necessary) and delivery of the Note
Documents and all other agreements, memoranda, correspondence and documents
prepared and delivered in connection with this Agreement and with the Exempt
Resales, (iv) the issuance, transfer and delivery of the Securities by the
Issuers to the Initial Purchasers, (v) the qualification or registration of the
Securities for offer and sale under the securities laws of the several states of
the United States or provinces of Canada (including, without limitation, the
cost of printing and mailing preliminary and final Blue Sky or legal investment
memoranda and fees and disbursements of counsel (including local counsel) to the
Initial Purchasers relating thereto), (vi) the inclusion of the Securities in
the book-entry system of DTC, (vii) the rating of the Securities by rating
agencies, (viii) the fees and expenses of the Trustee and its counsel and
(ix) the performance by the Company of its other obligations under the Note
Documents.

(g) To use the proceeds from the sale of the Notes in the manner described in
the Preliminary Offering Memorandum under the caption “Use of Proceeds.”

 

- 4 -



--------------------------------------------------------------------------------

(h) To do and perform all things required to be done and performed under this
Agreement by them prior to or after the Closing Date and to satisfy all
conditions precedent on their part to the delivery of the Securities.

(i) Not to, and not to permit any Subsidiary to, sell, offer for sale or solicit
offers to buy any security (as defined in the Act) that would be integrated with
the sale of the Securities in a manner that would require the registration under
the Act of the sale of the Securities to the Initial Purchasers or any Eligible
Purchasers.

(j) Not to, and to cause its affiliates (as defined in Rule 144 under the Act)
not to, resell any of the Securities that have been reacquired by any of them.

(k) Not to engage, not to allow any Subsidiary to engage, and to cause its other
affiliates and any person acting on their behalf (other than, in any case, the
Initial Purchasers and any of their affiliates, as to whom the Issuers make no
covenant) not to engage, in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Act) in connection
with any offer or sale of the Securities in the United States.

(l) Not to engage, not to allow any Subsidiary to engage, and to cause its other
affiliates and any person acting on their behalf (other than, in any case, the
Initial Purchasers and any of their affiliates, as to whom the Issuers make no
covenant) not to engage, in any directed selling effort with respect to the
Securities, and to comply with the offering restrictions requirement of
Regulation S. Terms used in this Section 4(l) have the meanings given to them by
Regulation S.

(m) From and after the Closing Date, for so long as any of the Securities remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Act and during any period in which the Company is not subject to
Section 13 or 15(d) of the Exchange Act, to make available upon request the
information required by Rule 144A(d)(4) under the Act to (i) any holder or
beneficial owner of Securities in connection with any sale of such Securities
and (ii) any prospective purchaser of such Securities from any such holder or
beneficial owner designated by the holder or beneficial owner. The Company will
pay the expenses of preparing, printing and distributing such documents.

(n) To comply with their obligations under the letter of representations to DTC
relating to the approval of the Securities by DTC for “book entry” transfer and
to use their best efforts to obtain approval of the Securities by DTC for “book
entry” transfer.

(o) Prior to the Closing Date, to furnish without charge to the Initial
Purchasers, (i) all other reports and other communications (financial or
otherwise) that the Company mails or otherwise makes available to its security
holders and (ii) such other information as the Initial Purchasers shall
reasonably request.

(p) Not to, and not to permit any of its affiliates or anyone acting on its or
its affiliates’ behalf to (other than the Initial Purchasers and their
affiliates), distribute prior to the Closing Date any offering material in
connection with the offer and sale of the Securities other than the Preliminary
Offering Memorandum, the Pricing Supplement, any electronic roadshow and the
Final Offering Memorandum. Before making, preparing, using, authorizing,

 

- 5 -



--------------------------------------------------------------------------------

approving or referring to any Issuer Written Communication (as defined below),
the Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object.

(q) During the period of one year after the Closing Date or, if earlier, until
such time as the Securities are no longer restricted securities (as defined in
Rule 144 under the Act), not to be or become a closed end investment company
required to be registered, but not registered, under the Investment Company Act
of 1940.

(r) In connection with the offering, until the Initial Purchasers shall have
notified the Company of the completion of the distribution of the Securities,
not to, and not to permit any of its affiliates (as such term is defined in Rule
501(b) of Regulation D under the Act) to, either alone or with one or more other
persons, bid for or purchase for any account in which it or any of its
affiliates has a beneficial interest, for the purpose of creating actual or
apparent active trading in, or of raising the price of, the Securities.

(s) During the period from the date hereof through and including the date that
is 90 days after the date hereof, without the prior written consent of Deutsche
Bank Securities Inc., offer, sell, contract to sell or otherwise dispose of any
debt securities issued or guaranteed by the Company or any Subsidiary and having
a tenor of more than one year.

5. Representations and Warranties.

(a) The Issuers represent and warrant to the Initial Purchasers that, as of the
date hereof and as of the Closing Date (references in this Section 5 to the
“Offering Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the date hereof and (y) the Final
Offering Memorandum in the case of representations and warranties made as of the
Closing Date):

(i) Neither the Pricing Disclosure Package, as of the date hereof or as of the
Closing Date, nor the Final Offering Memorandum, as of its date or (as amended
or supplemented in accordance with Section 4(b), if applicable) as of the
Closing Date, includes any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The preceding
sentence does not apply to statements in or omissions from the Pricing
Disclosure Package, the Final Offering Memorandum or any amendment or supplement
thereto based upon written information furnished to the Company by any Initial
Purchaser through the Representatives specifically for use therein, it being
understood and agreed that the only such information is that described in
Section 9. No order preventing the use of the Preliminary Offering Memorandum,
the Pricing Supplement or the Final Offering Memorandum, or any amendment or
supplement thereto, or any order asserting that any of the transactions
contemplated by this Agreement are subject to the registration requirements of
the Act, has been issued or, to the knowledge of the Issuers, has been
threatened.

 

- 6 -



--------------------------------------------------------------------------------

(ii) The Company (including its agents and representatives, other than the
Initial Purchasers in their capacity as such) has not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Company or its agents and representatives an “Issuer Written Communication”)
other than (i) the Pricing Disclosure Package, (ii) the Final Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Exhibit B hereto and (iv) any electronic road show
or other written communications, in each case used in accordance with
Section 4(q). Each such Issuer Written Communication, when taken together with
the Pricing Disclosure Package, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

(iii) Each document filed or to be filed pursuant to the Exchange Act and
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission complied or will comply in all material
respects with the Exchange Act and the rules and regulations of the Commission
(the “Rules and Regulations”).

(iv) There are no securities of the Issuers that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a United States automated interdealer quotation system of the same
class within the meaning of Rule 144A as the Securities.

(v) The capitalization of the Company as of the Closing Date will be as set
forth in the as further adjusted column under the heading “Capitalization” in
the Offering Memorandum. All of the issued and outstanding equity interests of
the Company have been duly authorized and are validly issued, fully paid and
nonassessable and were not issued in violation of any preemptive or similar
right. Attached as Schedule II is a true and complete list of each entity in
which the Company has a direct or indirect majority equity or voting interest
(each, a “Subsidiary” and, together, the “Subsidiaries”), their jurisdictions of
organization, name of its equityholder(s) and percentage of outstanding equity
owned of record by each equityholder. All of the issued and outstanding equity
interests of each Subsidiary have been duly authorized and validly issued in
accordance with the organizational documents of such Subsidiary and are fully
paid (to the extent required under the applicable Subsidiary’s organizational
documents) and nonassessable (except as such nonassessability may be affected by
Section 18-607 of the Delaware Limited Liability Company Act (the “Delaware LLC
Act”), in the case of limited liability company interests in a Delaware limited
liability company, and any similar foreign law), were not issued in violation of
any preemptive or similar right and the equity interests of each Subsidiary
owned by the Company, directly or indirectly through Subsidiaries, are owned
free and clear of all liens, encumbrances and defects, except to the extent that
such equity interests are subject to (A) transfer restrictions imposed by the
Act, the securities or Blue Sky laws of certain jurisdictions or (B) a lien or
encumbrance in connection with the Credit Agreement dated as of April 3, 2012,
as amended, (the “Credit Agreement”) among the Company, as borrower, the
Subsidiaries party thereto, as guarantors, Deutsche Bank Trust Company Americas,
as issuing bank, administrative

 

- 7 -



--------------------------------------------------------------------------------

agent and collateral agent and the other lenders party thereto or a lien or
encumbrance granted pursuant to the indenture (the “Secured Indenture”)
governing the Company’s 7.125% Senior Secured Notes due April 2017 (the “Secured
Notes”) and the security agreements, ship mortgages and other collateral
documents and related agreements creating the security interests securing the
Secured Notes as contemplated by the Secured Indenture (collectively, the
“Security Documents”) pertaining thereto. Except as set forth in the Offering
Memorandum, there are no outstanding options, warrants or other rights to
acquire or purchase, or instruments convertible into or exchangeable for, any
equity interests of the Company or any of the Subsidiaries.

(vi) The Company and each Subsidiary is a corporation, limited liability
company, or other entity duly organized and validly existing in good standing
under the laws of the jurisdiction of its organization, with power and authority
(limited liability, corporate and other) necessary to own its properties and
conduct its business as described in the Offering Memorandum. The Company is
duly qualified to do business as a foreign entity in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except where the failure to be so qualified or in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect. A “Material Adverse Effect” means (x) a material adverse effect on the
condition (financial or other), business, properties, results of operations or
prospects of the Company and its Subsidiaries, taken as a whole or (y) a
material adverse effect on the ability of the Issuers to consummate the Offering
on a timely basis. Each Subsidiary is duly qualified or has made the necessary
filing requirements and received the necessary approvals, as the case may be, to
do business as a foreign limited liability company or corporation, as
applicable, in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, have a Material Adverse Effect.

(vii) Each Issuer has all requisite corporate, limited liability company or
other power and authority to execute, deliver and perform all of its obligations
under the Note Documents to which it is a party and to consummate the
transactions contemplated hereby, and, without limitation, the Company has all
requisite corporate power and authority to issue, sell and deliver and perform
its obligations under the Notes.

(viii) This Agreement has been duly authorized, executed and delivered by the
Issuer.

(ix) The Indenture has been duly authorized by each Issuer and, when duly
executed and delivered by the Issuers (assuming the due authorization, execution
and delivery thereof by the Trustee), will be a legally binding and valid
obligation of each such Issuer, enforceable against it in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought (the “Bankruptcy Exceptions”). The Indenture, when
executed and delivered, will conform in all material respects to the description
thereof in the Offering Memorandum.

 

- 8 -



--------------------------------------------------------------------------------

(x) The Notes have been duly authorized for issuance and sale to the Initial
Purchasers by the Company, and when authenticated by the Trustee and issued and
delivered by the Company against payment therefor by the Initial Purchasers in
accordance with the terms of this Agreement and the Indenture, the Notes will be
legally binding and valid obligations of the Company, entitled to the benefits
of the applicable Indenture and enforceable against the Company in accordance
with their terms, except as the enforcement thereof may be limited by the
Bankruptcy Exceptions. The Notes, when issued, authenticated and delivered, will
conform in all material respects to the description thereof in the Offering
Memorandum.

(xi) The Guarantees have been duly authorized by each of the Guarantors and,
when the Notes are authenticated by the Trustee and issued and delivered by the
Company against payment by the Initial Purchasers in accordance with the terms
of this Agreement and the Indenture, will be legally binding and valid
obligations of the Guarantors, enforceable against each of them in accordance
with their terms, except that enforceability thereof may be limited by the
Bankruptcy Exceptions. The Guarantees, when the Notes have been authenticated by
the Trustee and issued and delivered by the Company in accordance with the terms
of this Agreement and the Indenture, will conform in all material respects to
the description thereof in the Offering Memorandum.

(xii) Each of the representations and warranties of the Company or any
Subsidiary in any other Note Document is true and correct in all material
respects.

(xiii) Neither the Company nor any Subsidiary is (A) in violation of its
charter, bylaws or other organizational documents, (B) in default (or, with
notice or lapse of time or both, would be in default) in the performance or
observance of any obligation, agreement, covenant or condition contained in any
bond, debenture, note, indenture, mortgage, deed of trust, loan or credit
agreement, lease, license, franchise agreement, authorization, permit,
certificate or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of their
assets or properties is subject (collectively, “Agreements and Instruments”), or
(C) in violation of any law, statute, rule or regulation or any judgment, order
or decree of any domestic or foreign court or other governmental or regulatory
authority, agency or other body with jurisdiction over any of them or any of
their assets or properties (“Governmental Authority”), except, other than in the
case of clause (A), for such defaults or violations that would not have,
individually or in the aggregate, a Material Adverse Effect.

(xiv) The execution, delivery and performance of the Note Documents and the
consummation of the Offering does not and will not (i) violate the charter,
bylaws or other organizational documents of the Company or any Subsidiary,
(ii) conflict with or constitute a breach of or a default under (or an event
that with notice or the lapse of time, or both, would constitute a default), or
require consent under, or result in a Repayment Event (as defined below), or the
creation or imposition of a lien, charge or encumbrance

 

- 9 -



--------------------------------------------------------------------------------

on any property or assets of the Company or any Subsidiary or any under any of
the Agreements and Instruments or (iii) result in a breach or violation of any
of the terms and provisions of, or constitute a default under, any statute, any
rule or regulation, including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System, or any judgment, order or
decree of any Governmental Authority, except (other than in the case of clause
(i)) for such defaults or violations that would not have, individually or in the
aggregate, a Material Adverse Effect. As used herein, a “Repayment Event” means
any event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company or any Subsidiary.

(xv) Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 5(b) of this Agreement, no consent, approval,
authorization or order of, or filing, registration, qualification, license or
permit of or with, any Governmental Authority is required to be obtained or made
by the Company or any Subsidiary for the execution, delivery and performance by
the Company or any Subsidiary of the Note Documents and the consummation of the
Offering, except (A) such consents, approvals and similar authorizations as may
be required under any applicable state securities or “Blue Sky” laws in
connection with the purchase and distribution of the Securities by the Initial
Purchasers and (B) such consents, which if not obtained, would not, individually
or in the aggregate, have a Material Adverse Effect. No consents or waivers from
any other person or entity are required for the execution, delivery and
performance of the Note Documents and the consummation of the Offering, other
than such consents and waivers as have been obtained or will be obtained prior
to the Closing Date and will be in full force and effect.

(xvi) The financial statements included or incorporated by reference in the
Offering Memorandum (including the notes thereto) present fairly the financial
position of the Company, its consolidated subsidiaries and Seahawk Drilling,
Inc. (“Seahawk”) as of the dates shown and their results of operations and cash
flows for the periods shown, and such financial statements have been prepared in
conformity with the generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis and in compliance with Regulation
S-X under the Exchange Act, except that the interim financial statements do not
include full footnote disclosure. The pro forma financial information
incorporated by reference in the Offering Memorandum and the Pricing Disclosure
Package (including the notes thereto) comply as to form in all material respects
with the applicable accounting requirements of Rule 11-02 of Regulation S-X of
the Commission, and the pro forma adjustments therein have been properly applied
to the historical amounts in the compliation of such pro forma information. The
information set forth under the captions “Offering Memorandum Summary — Summary
Condensed Consolidated Financial Data” and “Selected Condensed Consolidated
Financial Data” included in the Offering Memorandum have been prepared on a
basis consistent with that of the audited financial statements of the Company.

 

- 10 -



--------------------------------------------------------------------------------

(xvii) Except as disclosed in the Offering Memorandum, since the date of the
latest audited financial statements included in the Offering Memorandum
(A) there has been no material adverse change, nor any development or event
involving a prospective material adverse change, in the condition (financial or
other), business, properties or results of operations of the Company and its
Subsidiaries taken as a whole, (B) there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital stock
and (C) there has not been any change in the long term debt of the Company or
any Subsidiary.

(xviii) The assumptions used in the preparation of the pro forma and adjusted
financial information included in the Offering Memorandum are reasonable, and
the adjustments used therein are appropriate to give effect to the transactions
or circumstances referred to therein in the manner referred to therein.

(xix) The statistical and market related data and forward looking statements
included in the Offering Memorandum are based on or derived from sources that
the Issuers believe to be reliable and accurate in all material respects and
represent their good faith estimates that are made on the basis of data derived
from such sources. The Company has obtained the written consent to the use of
such data from such sources to the extent required or as would be required if
the offering of the Securities was being registered pursuant to the rules and
regulations of the Commission.

(xx) As of the date hereof and as of the Closing Date, immediately prior to and
immediately following the consummation of the Offering, the Issuer is and will
be Solvent. As used herein, “Solvent” shall mean, for any person on a particular
date, that on such date (A) the fair value of the property of such person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such person, (B) the present fair salable value of
the assets of such person is not less than the amount that will be required to
pay the probable liability of such person on its debts as they become absolute
and matured, (C) such person does not intend to, and does not believe that it
will, incur debts and liabilities beyond such person’s ability to pay as such
debts and liabilities mature, (D) such person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such person’s property would constitute an unreasonably small capital and
(E) such person is able to pay its debts as they become due and payable.

(xxi) No Subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such Subsidiary’s property or assets to the Company or any other
Subsidiary of the Company, except as described in or contemplated in the Pricing
Disclosure Package or the Final Offering Memorandum.

(xxii) Except as disclosed in the Offering Memorandum, there are no pending, or,
to the Company’s knowledge, threatened actions, suits or proceedings against the
Company, any of its Subsidiaries or to which any of their respective properties
are subject that, if determined adversely to the Company or any of its
Subsidiaries, would individually or in the aggregate have a Material Adverse
Effect.

 

- 11 -



--------------------------------------------------------------------------------

(xxiii) No labor dispute, strike or work stoppage with or by the employees of
the Company or any Subsidiary exists or, to the knowledge of the Company, is
imminent that would have a Material Adverse Effect.

(xxiv) Except as disclosed in the Offering Memorandum or where such matters
would not individually or in the aggregate have a Material Adverse Effect,
neither the Company nor any of its Subsidiaries, is in violation of any
Environmental Laws; owns or operates any real property contaminated with any
Hazardous Materials or is subject to or knows of any circumstances or conditions
which would reasonably be expected to give rise to any Environmental Liability.

For purposes of this Agreement, “Environment” means ambient air, surface water,
groundwater, drinking water, soil, surface and subsurface strata, and natural
resources such as wetlands, flora and fauna. “Environmental Laws” means the
common law and all federal, state, local and foreign laws or regulations,
ordinances, orders, decrees, judgments and injunctions issued, promulgated or
entered thereunder, relating to pollution or protection of the Environment or
human health (to the extent relating to the exposure to Hazardous Materials),
including without limitation, those relating to (i) the release or threatened
release of Hazardous Materials; and (ii) the manufacture, processing,
distribution, use, generation, treatment, storage, transport, handling or
recycling of Hazardous Materials. “Environmental Liability” means any claim,
enforcement proceeding, notices of violation, notice of potential responsible
party status, notice of governmental investigation or claim for natural resource
damages, issued or made pursuant to any Environmental Laws. “Hazardous
Materials” means any substance, material, pollutant or contaminant, chemical,
waste, compound, or constituent, in any form regulated under or which would
reasonably be expected to give rise to liability under any Environmental Law,
including without limitation, petroleum and petroleum products.

(xxv) The Company and its Subsidiaries possess adequate certificates,
authorities or permits issued by appropriate Governmental Authorities necessary
to conduct the business now operated by them, except where the lack thereof
would not, individually or in the aggregate, have a Material Adverse Effect, and
have not received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to the Company or any of its Subsidiaries, would individually or in
the aggregate have a Material Adverse Effect.

(xxvi) Except as disclosed in the Offering Memorandum, the Company and its
Subsidiaries (A) have good and indefeasible title to all real property and good
title to all other properties and assets owned by them, in each case free from
liens, encumbrances and defects that would affect the value thereof or interfere
with the use made or to be made thereof by them and, (B) hold any leased real or
personal property under valid, subsisting and enforceable leases with no
exceptions that would interfere with the use made or to be made thereof by them,
except, in each case, for such liens, encumbrances, defects or exceptions that
would not have a Material Adverse Effect.

 

- 12 -



--------------------------------------------------------------------------------

(xxvii) The Company and its Subsidiaries own, possess, license or can acquire on
reasonable terms, adequate trademarks, trade names and other rights to
inventions, know-how, patents, copyrights, confidential information and other
intellectual property (collectively, “intellectual property rights”) necessary
to conduct the business now operated by them, or presently employed by them,
except where the lack thereof would not, individually or in the aggregate, have
a Material Adverse Effect, and have not received any notice of infringement of
or conflict with asserted rights of others with respect to any intellectual
property rights that, if determined adversely to the Company or any of its
Subsidiaries, would individually or in the aggregate have a Material Adverse
Effect.

(xxviii) All tax returns required to be filed by the Company or any Subsidiary
have been timely filed in all jurisdictions where such returns are required to
be filed; and all taxes, including withholding taxes, value added and franchise
taxes, penalties and interest, assessments, fees and other charges due or
claimed to be due from such entities or that are due and payable have been paid,
other than those being contested in good faith and for which reserves have been
provided in accordance with GAAP or those currently payable without penalty or
interest and except where the failure to make such required filings or payments
would not, individually or in the aggregate, have a Material Adverse Effect.

(xxix) Neither the Company nor any Subsidiary has (i) any liability for any
prohibited transaction or (ii) failed to satisfy the minimum funding standard
(within the meaning of Section 412 of the Internal Revenue Code) or any complete
or partial withdrawal liability with respect to any pension, profit sharing or
other plan which is subject to the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), to which the Company or any Subsidiary makes or ever
has made a contribution and in which any employee of the Company or any
Subsidiary is or has ever been a participant. With respect to such plans, the
Company and each Subsidiary is in compliance in all material respects with all
applicable provisions of ERISA.

(xxx) Neither the Company nor any Subsidiary is, or after giving effect to the
offering and sale of the Notes and the application of the proceeds thereof as
described in the Offering Memorandum will be, required to register as an
“investment company” as defined in the Investment Company Act of 1940, as
amended.

(xxxi) Each Note Document conforms in all material respects to the description
thereof contained in each of the Pricing Disclosure Package and the Offering
Memorandum.

(xxxii) (xxxiv) The statements in the Preliminary Offering Memorandum and the
Final Offering Memorandum under the headings “Description of the Notes,”
“Certain United States federal income tax considerations,” “Legal matters” and
under the subheading “Business—Regulation” fairly summarize the matters therein
described in all material respects.

 

- 13 -



--------------------------------------------------------------------------------

(xxxiii) The operations of the Company and its Subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its Subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any Governmental Authority or any arbitrator involving
the Company or any of its Subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the best knowledge of the Company, threatened.

(xxxiv) (A) Neither the Company nor any of its Subsidiaries (collectively, the
“Entity”) or, to the knowledge of the Entity, any director, officer, employee,
agent, affiliate or representative of the Entity, is an individual or entity
(“Person”) that is, or is owned or controlled by a Person that is: (1) the
subject of any sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor
(2) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).

(B) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person: (i) to fund or facilitate any activities or business of or with any
Person or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or (ii) in any other manner that will
result in a violation of Sanctions by any Person (including any Person
participating in the offering, whether as underwriter, advisor, investor or
otherwise).

(C) The Entity represents and covenants that, for the past five years, it has
not engaged in, is not now engaged in, and will not engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions.

(D) The Entity has not and, to the knowledge of the Entity, no director,
officer, agent, representative, employee or affiliate of the Entity is aware of
or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”) or
other applicable anti-corruption laws, including, without limitation, taking any
action in furtherance of any offer, payment, promise to pay or authorization of
the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or

 

- 14 -



--------------------------------------------------------------------------------

official thereof or any candidate for foreign political office, or any person or
entity acting for or on behalf of any such person, in contravention of the FCPA,
and the Entity and, to the knowledge of the Entity, its affiliates, directors,
officers, agents, representatives and employees have conducted their businesses
in compliance with the FCPA and other applicable anti-corruption laws and, the
Entity and its affiliates have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to promote and
ensure, continued compliance therewith.

(xxxv) The Company and its Subsidiaries maintain systems of internal accounting
controls sufficient to provide reasonable assurance that (A) transactions are
executed in accordance with management’s general or specific authorizations;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

(xxxvi) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15 and 15d-14 under the
Exchange Act); such disclosure controls and procedures are designed to ensure
that material information relating to the Company and the Subsidiaries is made
known to the chief executive officer and chief financial officer of the Company
by others within the Company or any Subsidiary, and such disclosure controls and
procedures are reasonably effective to perform the functions for which they were
established subject to the limitations of any such control system; the Company’s
auditors and the audit committee of the board of directors of the Company have
been advised of: (A) any significant deficiencies in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (B) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(xxxvii) Neither the Company nor any of its affiliates (as defined in Rule
501(b) of Regulation D under the Act) has, directly or through any person acting
on its or their behalf (other than any Initial Purchaser, as to which no
representation is made), (A) taken, directly or indirectly, any action that is
designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities,
(B) sold, bid for, purchased or paid any person any compensation for soliciting
purchases of the Securities in a manner that would require registration of the
Securities under the Act or paid or agreed to pay to any person any compensation
for soliciting another to purchase any other securities of any Issuer in a
manner that would require registration of the Securities under the Act,
(C) sold, offered for sale, contracted to sell, pledged, solicited offers to buy
or otherwise disposed of or negotiated in respect of any security

 

- 15 -



--------------------------------------------------------------------------------

(as defined in the Act) that is currently or will be integrated with the sale of
the Securities in a manner that would require the registration of the Securities
under the Act or (D) engaged in any directed selling effort (as defined by
Regulation S) with respect to the Securities, and each of them has complied with
the offering restrictions requirement of Regulation S.

(xxxviii) No form of general solicitation or general advertising (prohibited by
the Act in connection with offers or sales such as the Exempt Resales) was used
by the Company or any person acting on its behalf (other than any Initial
Purchaser, as to which no representation is made) in connection with the offer
and sale of any of the Securities or in connection with Exempt Resales,
including, but not limited to, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio or the Internet, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising within the
meaning of Regulation D under the Act. Neither the Company nor any of its
affiliates has entered into, or will enter into, any contractual arrangement
with respect to the distribution of the Securities except for this Agreement.

(xxxix) Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in each of the
Pricing Disclosure Package and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(xl) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in any of the
Pricing Disclosure Package or the Offering Memorandum has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

(xli) Except as described in the sections entitled “Private Placement” and
“Notice to Investors” in the Offering Memorandum, there are no contracts,
agreements or understandings between the Company or any Subsidiary and any
person that would give rise to a valid claim against the Company, any Subsidiary
or any of the Initial Purchasers for a brokerage commission, finder’s fee or
other like payment in connection with the issuance, purchase and sale of the
Securities.

(xlii) There is and has been no failure on the part of the Company and any of
the Company’s directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

(xliii) Ernst & Young LLP, who have certified certain financial statements of
the Company and its subsidiaries, are independent public accountants with
respect to the Company and its subsidiaries within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) (“PCAOB”) as required by the Securities Act.

 

- 16 -



--------------------------------------------------------------------------------

(xliv) KPMG LLP, who have certified certain financial statements of Seahawk,
were as of July 7, 2011, independent public accountants with respect to Seahawk
within the applicable rules and regulations adopted by the Commission and the
PCAOB as required by the Securities Act.

Each certificate signed by any officer of any Issuer and delivered to the
Initial Purchasers or counsel for the Initial Purchasers pursuant to, or in
connection with, this Agreement shall be deemed to be a representation and
warranty by the Issuers to the Initial Purchasers as to the matters covered by
such certificate.

The Company acknowledges that the Initial Purchasers and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to Section 8 of this
Agreement, counsel to the Company and counsel to the Initial Purchasers will
rely upon the accuracy and truth of the foregoing representations and the
Company hereby consents to such reliance.

(b) Each Initial Purchaser represents that it is an “accredited investor” (as
defined in Rule 501(a) of Regulation D under the Act) and acknowledges that it
is purchasing the Securities pursuant to a private sale exemption from
registration under the Act, and that the Securities have not been registered
under the Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except pursuant to an exemption from
the registration requirements of the Act. Each Initial Purchaser, severally and
not jointly, represents, warrants and covenants to the Issuers that:

(i) Neither it, nor any person acting on its behalf, has or will solicit offers
for, or offer or sell, the Securities by any form of general solicitation or
general advertising (as those terms are used in Regulation D under the Act) or
in any manner involving a public offering within the meaning of Section 4(2) of
the Act, and it has and will solicit offers for the Securities only from, and
will offer and sell the Securities only to, (1) persons whom such Initial
Purchaser reasonably believes to be QIBs or, if any such person is buying for
one or more institutional accounts for which such person is acting as fiduciary
or agent, only when such person has represented to such Initial Purchaser that
each such account is a QIB to whom notice has been given that such sale or
delivery is being made in reliance on Rule 144A, and, in each case, in reliance
on the exemption from the registration requirements of the Act pursuant to Rule
144A, or (2) persons other than U.S. persons outside the United States in
reliance on, and in compliance with, the exemption from the registration
requirements of the Act provided by Regulation S.

(ii) With respect to offers and sales outside the United States, such Initial
Purchaser has offered the Securities and will offer and sell the Securities
(1) as part of its distribution at any time and (2) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
Closing Date, only in accordance with Rule 903 of Regulation S or another
exemption from the registration requirements of the Act. Accordingly, neither
such Initial Purchasers nor any person acting on their behalf has engaged or
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Securities, and any such persons have complied and will
comply with the offering restrictions requirements of Regulation S. Terms used
in this Section 5(b)(ii) have the meanings given to them by Regulation S.

 

- 17 -



--------------------------------------------------------------------------------

Each Initial Purchaser severally agrees that, at or prior to confirmation of a
sale of Securities pursuant to Regulation S it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Securities from it or through it during the
restricted period a confirmation or notice to substantially the following
effect:

“The Securities covered hereby have not been registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to or for the account or benefit of,
U.S. persons (i) as part of their distribution at any time and (ii) otherwise
until forty days after the later of the date upon which the offering of the
Securities commenced and the date of closing, except in either case in
accordance with Regulation S or Rule 144A under the Securities Act. Terms used
above have the meaning given to them by Regulation S.”

The Initial Purchasers understand that the Issuers and, for purposes of the
opinions to be delivered to them pursuant to Section 8 hereof, counsel to the
Issuers and counsel to the Initial Purchasers will rely upon the accuracy and
truth of the foregoing representations, and each Initial Purchaser hereby
consents to such reliance.

6. Indemnification.

(a) The Issuers, jointly and severally, agree to indemnify and hold harmless the
Initial Purchasers, each person, if any, who controls any Initial Purchaser
within the meaning of Section 15 of the Act or Section 20(a) of the Exchange
Act, the agents, employees, officers and directors of any Initial Purchaser and
the agents, employees, officers and directors of any such controlling person
from and against any and all losses, liabilities, claims, damages and expenses
whatsoever (including, but not limited, to reasonable attorneys’ fees and any
and all reasonable expenses whatsoever incurred in investigating, preparing or
defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all reasonable amounts paid in settlement of any claim
or litigation) (collectively, “Losses”) to which they or any of them may become
subject under the Act, the Exchange Act or otherwise insofar as such Losses (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Pricing
Disclosure Package, any Issuer Written Communication (including, but not limited
to, any electronic roadshow), the Final Offering Memorandum, or in any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that none of the Issuers will be liable in any such case to
the extent, but only to the extent, that any such Loss arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission relating to an Initial Purchaser made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of such Initial Purchaser through the Representatives expressly for use
therein. This indemnity agreement will be in addition to any liability that the
Issuers may otherwise have, including, but not limited to, liability under this
Agreement.

(b) Each Initial Purchaser, severally, and not jointly, agrees to indemnify and
hold harmless the Issuers, and each person, if any, who controls any of the
Issuers within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, the agents,

 

- 18 -



--------------------------------------------------------------------------------

employees, officers and directors of any of the Issuers and the agents,
employees, officers and directors of any such controlling person from and
against any and all Losses to which they or any of them may become subject under
the Act, the Exchange Act or otherwise insofar as such Losses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Pricing Disclosure Package
or the Final Offering Memorandum, or in any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that any such Loss arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission relating to such Initial Purchaser made therein in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of such Initial Purchaser through the Representatives expressly for use therein.

(c) Promptly after receipt by an indemnified party under subsection 6(a) or 6(b)
above of notice of the commencement of any action, suit or proceeding
(collectively, an “action”), such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify each party against whom indemnification is to be sought in writing of the
commencement of such action (but the failure so to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have
under this Section 6 except to the extent that it has been prejudiced in any
material respect by such failure and shall not, in any event, relieve such
indemnifying party from any liability otherwise than under this Section 6). In
case any such action is brought against any indemnified party, and it notifies
an indemnifying party of the commencement of such action, the indemnifying party
will be entitled to participate in such action, and to the extent it may elect
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, to assume the defense of such
action with counsel satisfactory to such indemnified party. Notwithstanding the
foregoing, the indemnified party or parties shall have the right to employ its
or their own counsel in any such action, but the reasonable fees and expenses of
such counsel shall be at the expense of such indemnified party or parties unless
(i) the employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying parties (or such
indemnifying parties have assumed the defense of such action), and such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them that are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such reasonable fees and expenses of counsel shall be borne by the indemnifying
parties. In no event shall the indemnifying parties be liable for the fees and
expenses of more than one counsel (together with appropriate local counsel) at
any time for all indemnified parties in connection with any one action or
separate but substantially similar or related actions arising in the same
jurisdiction out of the same general allegations or circumstances. An
indemnifying party shall not be liable for any settlement of any claim or action
effected without its written consent, which

 

- 19 -



--------------------------------------------------------------------------------

consent may not be unreasonably withheld. No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (x) includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding and (y) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

7. Contribution. In order to provide for contribution in circumstances in which
the indemnification provided for in Section 6 of this Agreement is for any
reason held to be unavailable from the indemnifying party, or is insufficient to
hold harmless a party indemnified under Section 6 of this Agreement, each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such aggregate Losses (i) in such proportion as
is appropriate to reflect the relative benefits received by the Issuers, on the
one hand, and the Initial Purchasers, on the other hand, from the offering of
the Securities or (ii) if such allocation is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to above but also the relative fault of the Issuers, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the statements
or omissions that resulted in such Losses, as well as any other relevant
equitable considerations. The relative benefits received by the Issuers, on the
one hand, and the Initial Purchasers, on the other hand, shall be deemed to be
in the same proportion as (x) the total proceeds from the offering of Securities
(net of discounts and commissions but before deducting expenses) received by the
Issuers are to (y) the total discount and commissions received by the Initial
Purchasers. The relative fault of the Issuers, on the one hand, and the Initial
Purchasers, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by an Issuer or the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or alleged statement or omission.

The Issuers and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to above. Notwithstanding the provisions
of this Section 7, (i) in no case shall any Initial Purchaser be required to
contribute any amount in excess of the amount by which the total discount and
commissions applicable to the Securities purchased by such Initial Purchaser
pursuant to this Agreement exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of any untrue or alleged
untrue statement or omission or alleged omission and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7, each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act shall have the same rights to
contribution as the Initial Purchasers, and each person, if any, who controls an
Issuer within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act and each director, officer, employee and agent of an Issuer shall
have the same rights to contribution as the Issuers. Any party entitled to
contribution will, promptly

 

- 20 -



--------------------------------------------------------------------------------

after receipt of notice of commencement of any action against such party in
respect of which a claim for contribution may be made against another party or
parties under this Section 7, notify such party or parties from whom
contribution may be sought, but the omission to so notify such party or parties
shall not relieve the party or parties from whom contribution may be sought from
any obligation it or they may have under this Section 7 or otherwise, except to
the extent that it has been prejudiced in any material respect by such failure;
provided, however, that no additional notice shall be required with respect to
any action for which notice has been given under Section 6 for purposes of
indemnification. Anything in this section to the contrary notwithstanding, no
party shall be liable for contribution with respect to any action or claim
settled without its written consent; provided, however, that such written
consent was not unreasonably withheld.

8. Conditions of Initial Purchasers’ Obligations. The obligations of the Initial
Purchasers to purchase and pay for the Securities, as provided for in this
Agreement, shall be subject to satisfaction of the following conditions prior to
or concurrently with such purchase:

(a) All of the representations and warranties of the Issuers contained in this
Agreement shall be true and correct on the date of this Agreement and on the
Closing Date. The Issuers shall have performed or complied with all of the
agreements and covenants contained in this Agreement and required to be
performed or complied with by them at or prior to the Closing Date. The Initial
Purchasers shall have received a certificate, dated the Closing Date, signed by
the chief executive officer and chief financial officer of the Company,
certifying as to the foregoing and to the effect in Section 8(c).

(b) The Final Offering Memorandum shall have been printed and copies distributed
to the Initial Purchasers as required by Section 4(b). No stop order suspending
the qualification or exemption from qualification of the Securities in any
jurisdiction shall have been issued and no proceeding for that purpose shall
have been commenced or shall be pending or threatened.

(c) Since the execution of this Agreement, there shall not have been any
decrease in the rating of any debt or preferred stock of the Company or any
Subsidiary by any nationally recognized rating organization, or any notice given
of any intended or potential decrease in any such rating or of a possible change
in any such rating that does not indicate the direction of the possible change.

(d) The Initial Purchasers shall have received on the Closing Date opinions
dated the Closing Date, addressed to the Initial Purchasers, of (i) Andrews
Kurth L.L.P., counsel to the Company and (ii) Beau M. Thompson, general counsel
of the Company, substantially in the form of Exhibits A-1 and A-2 attached
hereto.

(e) The Initial Purchasers shall have received on the Closing Date an opinion
dated the Closing Date of Vinson & Elkins L.L.P., counsel to the Initial
Purchasers, in form and substance satisfactory to the Representatives. Such
counsel shall have been furnished with such certificates and documents as they
may reasonably request to enable them to review or pass upon the matters
referred to in this Section 8 and in order to evidence the accuracy,
completeness or satisfaction in all material respects of any of the
representations, warranties or conditions contained in this Agreement.

 

- 21 -



--------------------------------------------------------------------------------

(f) On the date hereof, the Initial Purchasers shall have received “comfort
letters” from each of Ernst & Young LLP and KPMG LLP, the independent public
accountants for the Company, dated the date of this Agreement, addressed to the
Initial Purchasers and in form and substance satisfactory to the Representatives
and counsel to the Initial Purchasers, covering certain of the financial and
accounting information in the Preliminary Offering Memorandum and the Pricing
Supplement. In addition, the Initial Purchaser shall have received a “bring down
comfort letter” from Ernst & Young LLP, dated as of the Closing Date, addressed
to the Initial Purchasers and addressing the matters in the “comfort letter”
delivered on the date hereof pursuant to the preceding sentence, except that
(i) the “bring-down comfort letter” shall cover the financial and accounting
information in the Final Offering Memorandum and any amendment or supplement
thereto and (ii) procedures shall be brought down to a date no more than 5 days
prior to the Closing Date, and otherwise in form and substance satisfactory to
the Initial Purchasers and counsel to the Initial Purchasers.

(g) The Issuers and the Trustee shall have executed and delivered the Indenture,
to which it is a party, and the Initial Purchasers shall have received copies
thereof.

(h) The Initial Purchasers shall have been furnished with wiring instructions
for the application of the proceeds of the Securities in accordance with this
Agreement and such other information as they may reasonably request.

(i) All agreements set forth in the blanket representation letter of the Company
to DTC relating to the approval of the Notes by DTC for “book entry” transfer
shall have been complied with.

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement to be fulfilled (or waived by
the Initial Purchasers), this Agreement may be terminated by the Initial
Purchasers on notice to the Company at any time at or prior to the Closing Date,
and such termination shall be without liability of any party to any other party.

The documents required to be delivered by this Section 8 will be delivered at
the office of counsel for the Initial Purchasers on the Closing Date.

9. Initial Purchasers Information. The Company and the Initial Purchasers
severally acknowledge that, for all purposes (including Sections 5(a)(i) and 6),
the statements set forth in the fifth, fifteenth and eighteenth paragraphs under
“Private Placement” in the Preliminary Offering Memorandum and the Final
Offering Memorandum constitute the only information furnished in writing by or
behalf of any Initial Purchaser expressly for use in the Pricing Disclosure
Package or the Final Offering Memorandum.

10. Survival of Representations and Agreements. All representations and
warranties, covenants and agreements contained in this Agreement, including the
agreements contained in Sections 4(f) and 11(d), the indemnity agreements
contained in Section 6 and the contribution agreements contained in Section 7,
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Initial Purchasers or any controlling
person thereof or by or on behalf of the Company or any controlling person
thereof, and shall survive delivery of and payment for the Notes to and by the
Initial Purchasers. The agreements contained in Sections 4(f), 6, 7, 9 and 11(d)
shall survive the termination of this Agreement, including pursuant to
Section 11.

 

- 22 -



--------------------------------------------------------------------------------

11. Effective Date of Agreement; Termination.

(a) This Agreement shall become effective upon execution and delivery of a
counterpart hereof by each of the parties hereto.

(b) The Initial Purchasers shall have the right to terminate this Agreement at
any time prior to the Closing Date by notice to the Company from the Initial
Purchasers, without liability (other than with respect to Sections 6 and 7) on
the Initial Purchasers’ part to the Company or any affiliate thereof if, on or
prior to such date, (i) the Company shall have failed, refused or been unable to
perform any agreement on its part to be performed under this Agreement when and
as required; (ii) any other condition to the obligations of the Initial
Purchasers under this Agreement to be fulfilled by the Issuers pursuant to
Section 8 is not fulfilled when and as required in any material respect;
(iii) trading in any securities of the Company shall be suspended or limited by
the Commission or The NASDAQ Global Select Market, or (iv) trading in securities
generally on the New York Stock Exchange, the American Stock Exchange or the
Nasdaq Global Select Market shall have been suspended or materially limited, or
minimum prices shall have been established thereon by the Commission, or by such
exchange or other regulatory body or governmental authority having jurisdiction;
(v) a general moratorium shall have been declared by either Federal, New York
State, or Texas State authorities or a material disruption in commercial banking
or securities settlement or clearance services in the United States shall have
occurred; (vi) there is an outbreak or escalation of hostilities or national or
international calamity in any case involving the United States, on or after the
date of this Agreement, or if there has been a declaration by the United States
of a national emergency or war or other national or international calamity or
crisis (economic, political, financial or otherwise) which affects the U.S. and
international markets, making it, in the judgment of Deutsche Bank Securities
Inc., impracticable to proceed with the offering or delivery of the Securities
on the terms and in the manner contemplated in the Pricing Disclosure Package;
or (vii) there shall have been such a material adverse change in general
economic, political or financial conditions or the effect (or potential effect
if the financial markets in the United States have not yet opened) of
international conditions on the financial markets in the United States shall be
such as, in the judgment of Deutsche Bank Securities Inc., to make it
inadvisable or impracticable to proceed with the offering or delivery of the
Securities on the terms and in the manner contemplated in the Pricing Disclosure
Package.

(c) Any notice of termination pursuant to this Section 11 shall be given at the
address specified in Section 12 below by telephone or facsimile, confirmed in
writing by letter.

(d) If this Agreement shall be terminated pursuant to Section 11(b) (other than
solely pursuant to clauses (iv), (v), (vi) or (vii) thereof), or if the sale of
the Securities provided for in this Agreement is not consummated because of any
refusal, inability or failure on the part of the Issuers to satisfy any
condition to the obligations of the Initial Purchasers set forth in this
Agreement to be satisfied or because of any refusal, inability or failure on the
part of the Issuers to perform any agreement in this Agreement or comply with
any provision of this

 

- 23 -



--------------------------------------------------------------------------------

Agreement, the Issuers, jointly and severally, will reimburse the Initial
Purchasers for all of their reasonable out of pocket expenses (including,
without limitation, the fees and expenses of the Initial Purchasers’ counsel)
incurred in connection with this Agreement and the transactions contemplated
hereby.

(e) If any one or more Initial Purchasers shall fail to purchase and pay for any
of the Securities agreed to be purchased by such Initial Purchaser hereunder and
such failure to purchase shall constitute a default in the performance of its or
their obligations under this Agreement, the remaining Initial Purchasers shall
be obligated severally to take up and pay for (in the respective proportions
which the principal amount of Securities set forth opposite their names in
Schedule I hereto bears to the aggregate principal amount of Securities set
forth opposite the names of all the remaining Initial Purchasers) the Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase; provided, however, that in the event that the aggregate principal
amount of Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
principal amount of Securities set forth in Schedule I hereto, the remaining
Initial Purchasers shall have the right to purchase all, but shall not be under
any obligation to purchase any, of the Securities, and if such nondefaulting
Initial Purchasers do not purchase all the Securities, this Agreement will
terminate without liability to any nondefaulting Initial Purchaser or the
Company. In the event of a default by any Initial Purchaser as set forth in this
Section 11(e), the Closing Date shall be postponed for such period, not
exceeding seven Business Days, as Deutsche Bank Securities Inc. shall determine
in order that the required changes in the Final Offering Memorandum or in any
other documents or arrangements may be effected. Nothing contained in this
Agreement shall relieve any defaulting Initial Purchaser of its liability, if
any, to the Company or any nondefaulting Initial Purchaser for damages
occasioned by its default hereunder.

12. Notice. All communications with respect to or under this Agreement, except
as may be otherwise specifically provided in this Agreement, shall be in writing
and, if sent to the Initial Purchasers, shall be mailed, delivered or telecopied
and confirmed in writing to c/o Deutsche Bank Securities Inc., 60 Wall Street-
44th Floor, New York, New York 10005 (fax number: 212-797-4877), Attention: High
Yield Debt Syndicate Debt, with a copy for information purposes only to Deutsche
Bank Securities Inc., 60 Wall Street- 44th Floor, New York, New York 10005 (fax
number: 212-797-4561), Attention: Legal and Compliance Department; and if sent
to the Issuers, shall be mailed, delivered or telecopied and confirmed in
writing to Hercules Offshore, Inc. 9 Greenway Plaza, Suite 2200 Houston, Texas
(fax: 713-350-5105), Attention: Chief Financial Officer.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged by
telecopier machine, if telecopied; and one business day after being timely
delivered to a next day air courier.

13. Parties. This Agreement shall inure solely to the benefit of, and shall be
binding upon, the Initial Purchasers, the Issuers and the other indemnified
parties referred to in Sections 6 and 7, and their respective successors and
assigns, and no other person shall have or be construed to have any legal or
equitable right, remedy or claim under or in respect of or by virtue of this
Agreement or any provision herein contained. The term “successors and assigns”
shall not include a purchaser, in its capacity as such, of Notes from the
Initial Purchasers.

 

- 24 -



--------------------------------------------------------------------------------

14. Construction. This Agreement shall be construed in accordance with the
internal laws of the State of New York (without giving effect to any provisions
thereof relating to conflicts of law).

15. Submission to Jurisdiction; Waiver of Jury Trial. No proceeding related to
this Agreement or the transactions contemplated hereby may be commenced,
prosecuted or continued in any court other than the courts of the State of New
York located in the City and County of New York or in the United States District
Court for the Southern District of New York, which courts shall have
jurisdiction over the adjudication of such matters, and the Issuers hereby
consent to the jurisdiction of such courts and personal service with respect
thereto. The Issuers hereby waive all right to trial by jury in any proceeding
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement. The Issuers agree that a final judgment in any such
proceeding brought in any such court shall be conclusive and binding upon the
Issuers and may be enforced in any other courts in the jurisdiction of which the
Issuers are or may be subject, by suit upon such judgment.

16. Captions. The captions included in this Agreement are included solely for
convenience of reference and are not to be considered a part of this Agreement.

17. Counterparts. This Agreement may be executed in various counterparts that
together shall constitute one and the same instrument.

18. No Fiduciary Relationship. The Issuers hereby acknowledge that the Initial
Purchasers are acting solely as initial purchasers in connection with the
purchase and sale of the Securities. The Issuers further acknowledge that each
of the Initial Purchasers is acting pursuant to a contractual relationship
created solely by this Agreement entered into on an arm’s length basis and in no
event do the parties intend that any Initial Purchaser act or be responsible as
a fiduciary to the Issuers, their management, stockholders, creditors or any
other person in connection with any activity that such Initial Purchaser may
undertake or has undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof. The Initial Purchasers
hereby expressly disclaim any fiduciary or similar obligations to the Issuers,
either in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Issuers hereby confirm their
understanding and agreement to that effect. The Issuers and each Initial
Purchaser agree that they are each responsible for making their own independent
judgments with respect to any such transactions, and that any opinions or views
expressed by any Initial Purchaser to the Issuers regarding such transactions,
including but not limited to any opinions or views with respect to the price or
market for the Securities, do not constitute advice or recommendations to the
Issuers. The Issuers hereby waive and release, to the fullest extent permitted
by law, any claims that such Issuers may have against the Initial Purchasers
with respect to any breach or alleged breach of any fiduciary or similar duty to
the Issuers in connection with the transactions contemplated by this Agreement
or any matters leading up to such transactions.

 

- 25 -



--------------------------------------------------------------------------------

19. Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the
underwriters are required to obtain, verify and record information that
identifies their respective clients, including the Company, which information
may include the name and address of their respective clients, as well as other
information that will allow the underwriters to properly identify their
respective clients.

[Signature Pages Follow]

 

- 26 -



--------------------------------------------------------------------------------

If the foregoing Purchase Agreement correctly sets forth the understanding among
the Issuers and the Initial Purchasers, please so indicate in the space provided
below for the purpose, whereupon this letter and your acceptance shall
constitute a binding agreement among the Issuers and the Initial Purchasers.

 

HERCULES OFFSHORE, INC. By:   /s/ James W. Noe   Name: James W. Noe   Title:
Executive Vice President

CLIFFS DRILLING COMPANY

CLIFFS DRILLING TRINIDAD L.L.C.

HERCULES DRILLING COMPANY, LLC

HERCULES LIFTBOAT COMPANY, LLC

HERCULES OFFSHORE INTERNATIONAL, LLC

HERCULES OFFSHORE LIFTBOAT COMPANY LLC

HERCULES OFFSHORE SERVICES LLC

THE OFFSHORE DRILLING COMPANY

THE ONSHORE DRILLING COMPANY

TODCO AMERICAS INC.

TODCO INTERNATIONAL INC.

HERO HOLDINGS, INC.

SD DRILLING LLC

By:   /s/ James W. Noe   Name: James W. Noe   Title: Vice President

FDT LLC

FDT HOLDINGS LLC

By:

  /s/ James W. Noe   Name: James W. Noe   Title: President and Chief Executive
Officer  

 

[Signature Page – Purchase Agreement]



--------------------------------------------------------------------------------

Confirmed and accepted as of the date first above written:

 

Deutsche Bank Securities Inc. UBS Securities LLC Credit Suisse Securities (USA)
LLC Goldman, Sachs & Co. Pareto Securities AS By:  

DEUTSCHE BANK SECURITIES INC.

UBS SECURITIES LLC

CREDIT SUISSE SECURITIES (USA) LLC

GOLDMAN, SACHS & CO.

PARETO SECURITIES AS, as Representatives of the

several Initial Purchasers

DEUTSCHE BANK SECURITIES INC. By:   /s/ Stephen Cunningham  

 

  Name: Stephen Cunningham   Title: Managing Director By:   /s/ Jackson Merchant
 

 

  Name: Jackson Merchant   Title: Director

 

[Signature Page – Purchase Agreement]



--------------------------------------------------------------------------------

UBS SECURITIES LLC By:   /s/ James Boland  

 

  Name: James Boland   Title: Managing Director By:   /s/ Dan Kelsh  

 

  Name: Dan Kelsh   Title: Director

 

[Signature Page – Purchase Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC By:   /s/ David Alterman  

 

  Name: David Alterman   Title: Managing Director

 

[Signature Page – Purchase Agreement]



--------------------------------------------------------------------------------

GOLDMAN, SACHS & CO. By:   /s/ Michael Hickey  

 

  Name: Michael Hickey   Title: VP

 

[Signature Page – Purchase Agreement]



--------------------------------------------------------------------------------

PARETO SECURITIES AS By:   /s/ Torjus Berge  

 

  Name: Torjus Berge   Title: Partner

 

[Signature Page – Purchase Agreement]



--------------------------------------------------------------------------------

Annex A

Term sheet containing the terms of the securities, substantially in the form of
Exhibit B.

 

Annex A Page 1



--------------------------------------------------------------------------------

Schedule I

 

Initial Purchasers

   Aggregate Principal
Amount of
Securities to be
Purchased  

Deutsche Bank Securities Inc.

   $ 115,788,000   

UBS Securities LLC

     72,632,000   

Credit Suisse Securities (USA) LLC

     47,368,000   

Goldman, Sachs & Co.

     33,684,000   

Pareto Securities AS

     33,684,000   

ABN AMRO Securities (USA) LLC

     21,053,000   

Capital One Southcoast, Inc.

     21,053,000   

Comerica Securities, Inc.

     21,053,000   

Natixis Securities Americas LLC

     21,053,000   

Tudor, Pickering, Holt & Co. Securities, Inc.

     12,632,000   

Total

   $ 400,000,000   

 

Schedule I



--------------------------------------------------------------------------------

Schedule II

 

Subsidiary

  Jurisdiction of
Organization   

Equity Holder and % Held by Each

Cliffs Drilling (Barbados) Holdings SRL   Barbados    Cliffs Drilling Company
(99.99%); Cliffs Drilling Trinidad L.L.C. (0.01%) Cliffs Drilling (Barbados) SRL
  Barbados    Cliffs Drilling (Barbados) Holdings SRL (99.99%); Cliffs Drilling
Trinidad L.L.C. (0.01%) Cliffs Drilling Company   Delaware    Hercules Offshore,
Inc. (100%) Cliffs Drilling Trinidad L.L.C.   Delaware    Cliffs Drilling
Company (100%) Cliffs Drilling Trinidad Offshore Limited   Trinidad and Tobago
   Cliffs Drilling (Barbados) SRL (100%) FDT Holdings LLC   Delaware    THE
Offshore Drilling Company (100%) FDT LLC   Delaware    FDT Holdings LLC (100%)
Hercules Drilling Company, LLC   Delaware    HERO Holdings, Inc. (100%) Hercules
International Asset Company, Ltd.   Cayman Islands    Hercules Oilfield Services
Ltd. (100%) Hercules International Drilling Ltd.   Cayman Islands    Hercules
International Management Company Ltd. (100%) Hercules International Finance
Company, Ltd.   Cayman Islands    Hercules Offshore Services LLC (100%) Hercules
International Holdings, Ltd.   Cayman Islands    Hercules Offshore Services LLC
(100%) Hercules International Management Company Ltd.   Cayman Islands   
Hercules Oilfield Services Ltd. (100%) Hercules International Offshore, Ltd.  
Cayman Islands    Hercules Oilfield Services Ltd. (100%) Hercules Liftboat
Company, LLC   Delaware    HERO Holdings, Inc. (100%) Hercules Marketing
International, Ltd.   Cayman Islands    Hercules Oilfield Services Ltd. (100%)
Hercules Offshore (Nigeria) Limited   Nigeria    Hercules Offshore
International, LLC (100%) Hercules Offshore Arabia, Ltd.   Cayman Islands   
Hercules Offshore Middle East Ltd. (100%) Hercules Offshore Disaster Relief Fund
  Texas    No shareholders Hercules Offshore Holdings Ltd.   Cayman Islands   
Hercules Offshore Services LLC (100%) Hercules Offshore International, LLC  
Delaware    Hercules Oilfield Services Ltd. (100%) Hercules Offshore Labuan
Corporation   Malaysia    Hercules International Drilling Ltd. (100%) Hercules
Offshore Liftboat Company, LLC   Delaware    HERO Holdings, Inc. (100%) Hercules
Offshore Middle East Ltd.   Cayman Islands    Hercules Offshore Holdings Ltd.
(100%) Hercules Offshore Norway Ltd.   Cayman Islands    Hercules Offshore
Services LLC (100%) Hercules Offshore Services LLC   Delaware    HERO Holdings,
Inc. (100%) Hercules Offshore UK Limited   England & Wales    Hercules
International Holdings, Ltd. (100%) Hercules Oilfield Services Ltd.   Cayman
Islands    Hercules International Holdings, Ltd. (100%) Hercules Tanjung Asia
Sdn. Bhd.   Malaysia    Hercules International Drilling Ltd. (100%)

 

Schedule II



--------------------------------------------------------------------------------

HERO Holdings, Inc.

  Delaware    Hercules Offshore, Inc. (100%)

HERO Offshore de Mexico, S. de R.L. de C.V.

  Mexico   

Hercules International Holdings, Ltd. (99%);

Hercules International Drilling Ltd. (1%)

HQ Ltd.

  Cayman Islands    Hercules Oilfield Services Ltd. (100%)

SD Drilling LLC

  Delaware    HERO Holdings, Inc. (100%)

THE Offshore Drilling Company

  Delaware    Hercules Offshore, Inc. (100%)

THE Onshore Drilling Company

  Delaware    Cliffs Drilling Company (100%)

TODCO Americas Inc.

  Delaware    Cliffs Drilling Company (100%)

TODCO International Inc.

  Delaware    Hercules Offshore, Inc. (100%)

TODCO Trinidad Ltd.

  Cayman Islands    Cliffs Drilling Company (100%)

Hercules Discovery Ltd.

  Cayman Islands    Hercules Offshore, Inc. (100%)

Discovery Offshore S.A.

  Luxembourg    Hercules Discovery Ltd. (83.7%)

Discovery Offshore (Gibraltar) Limited

  Gibraltar    Discovery Offshore S.A. (100%)

Discovery Offshore Drilling UK Ltd.

  Cayman Islands    Discovery Offshore (Gibraltar) Limited (100%)

Discovery Offshore Services Ltd.

  Cayman Islands    Discovery Offshore (Gibraltar) Limited (100%)

 

Schedule II



--------------------------------------------------------------------------------

Exhibit A-1

FORM OF OPINION OF COMPANY COUNSEL

The opinion of Andrews Kurth LLP, counsel for the Issuers (capitalized terms not
otherwise defined herein shall have the meanings provided in the Purchase
Agreement, to which this is an Exhibit), to be delivered pursuant to
Section 8(d) of the Purchase Agreement shall be to the effect that:

We have acted as special counsel to Hercules Offshore, Inc., a Delaware
corporation (the “Issuer”), in connection with the Purchase Agreement dated
June 28, 2013 (the “Purchase Agreement”) among (i) the Issuer, (ii) the
subsidiaries of the Issuer named therein as parties thereto and as guarantors of
the Securities (as defined below) (collectively, the “Guarantors”), and
(iii) Deutsche Bank Securities Inc., as representative of the several initial
purchasers named therein (the “Initial Purchasers”), relating to the sale by the
Issuer to the Initial Purchasers of $400,000,000 aggregate principal amount of
the Issuer’s 8.750% Senior Notes due 2021 (the “Securities”). The Issuer and the
Guarantors are referred to collectively herein as the “Obligors.”

The Securities are being issued under an Indenture dated as of June
[            ], 2013 (the “Indenture”) among the Obligors and U.S. Bank National
Association, as trustee (the “Trustee”).

We are furnishing this opinion letter to you pursuant to Section 8(d) of the
Purchase Agreement.

In rendering the opinions set forth herein, we have examined and relied on
originals or copies, certified or otherwise identified to our satisfaction, of
the following:

(a) the Issuer’s Preliminary Offering Memorandum dated June 24, 2013 (the
“Preliminary Offering Memorandum”) relating to the Securities;

(b) the Issuer’s Offering Memorandum dated June 28, 2013 (the “Offering
Memorandum”) relating to the Securities;

(c) the Issuer’s pricing term sheet dated June 28, 2013 (the “Pricing Term
Sheet”, such document, together with the Preliminary Offering Memorandum, being
referred to herein as the “Disclosure Package”);

(d) each of the Issuer’s reports that have been filed with the SEC and are
incorporated by reference in the Offering Memorandum (the “Incorporated
Documents”);

(e) the Indenture;

(f) the form of the Securities;

(g) the global note executed by the Issuer pursuant to the Indenture, in the
aggregate principal amount of $[            ], representing the Securities
purchased and sold pursuant to the Purchase Agreement with a view toward resale
in reliance on Rule 144A under the Securities Act;

 

Exhibit A-1 Page 1



--------------------------------------------------------------------------------

(h) the global note executed by the Issuer pursuant to the Indenture, in the
aggregate principal amount of $[            ], representing the Securities
purchased and sold pursuant to the Purchase Agreement with a view toward resale
in reliance on Regulation S under the Securities Act;

(i) the Purchase Agreement;

(j) the Certificate of Incorporation of the Issuer, certified by the Secretary
of State of the State of Delaware as in effect on June [            ], 2013, and
certified by the Secretary of the Issuer as in effect on each of the dates of
the adoption of the resolutions specified in paragraph (l) below, the date of
the Purchase Agreement and the date hereof (the “Issuer Certificate of
Incorporation”);

(k) the Second Amended and Restated Bylaws of the Issuer, certified by the
Secretary of the Issuer as in effect on each of the date of the adoption of the
resolutions specified in paragraph (l) below, the date of the Purchase Agreement
and the date hereof (the “Issuer Bylaws”);

(l) resolutions of the Board of Directors of the Issuer dated June
[            ], 2013, and resolutions of the Pricing Committee of the Board of
Directors of the Issuer dated June [            ], 2013, in each case, certified
by the Secretary of the Issuer;

(m) the Certificate of Formation of Hercules Drilling Company, LLC, certified by
the Secretary of State of the State of Delaware as in effect on June
[            ], 2013, and certified by the Secretary of Hercules Drilling
Company, LLC, as in effect on each of the date of the adoption of the
resolutions specified in paragraph (o) below, the date of the Purchase Agreement
and the date hereof;

(n) the Limited Liability Company Agreement of Hercules Drilling Company, LLC,
certified by the Secretary of Hercules Drilling Company, LLC as in effect on
each of the date of the adoption of the resolutions specified in paragraph
(o) below, the date of the Purchase Agreement and the date hereof;

(o) resolutions of the managers of Hercules Drilling Company, LLC dated June
[            ], 2013, certified by the Secretary of Hercules Drilling Company,
LLC;

(p) the Certificate of Formation of Hercules Liftboat Company, LLC, certified by
the Secretary of State of the State of Delaware as in effect on June
[            ], 2013, and certified by the Secretary of Hercules Liftboat
Company, LLC, as in effect on each of the date of the adoption of the
resolutions specified in paragraph (r) below, the date of the Purchase Agreement
and the date hereof;

(q) the Limited Liability Company Agreement of Hercules Liftboat Company, LLC,
certified by the Secretary of Hercules Liftboat Company, LLC as in effect on
each of the date of the adoption of the resolutions specified in paragraph
(r) below, the date of the Purchase Agreement and the date hereof;

 

Exhibit A-1 Page 2



--------------------------------------------------------------------------------

(r) resolutions of the managers of Hercules Liftboat Company, LLC dated June
[            ], 2013, certified by the Secretary of Hercules Liftboat Company,
LLC;

(s) the Certificate of Formation of Hercules Offshore Services LLC, certified by
the Secretary of State of the State of Delaware as in effect on June
[            ], 2013, and certified by the Secretary of Hercules Offshore
Services LLC, as in effect on each of the date of the adoption of the
resolutions specified in paragraph (u) below, the date of the Purchase Agreement
and the date hereof;

(t) the Limited Liability Company Agreement of Hercules Offshore Services LLC,
certified by the Secretary of Hercules Offshore Services LLC as in effect on
each of the date of the adoption of the resolutions specified in paragraph
(u) below, the date of the Purchase Agreement and the date hereof;

(u) resolutions of the managers of Hercules Offshore Services LLC dated June
[            ], 2013, certified by the Secretary of Hercules Offshore Services
LLC;

(v) the Certificate of Incorporation of THE Offshore Drilling Company, certified
by the Secretary of State of the State of Delaware as in effect on June
[            ], 2013, and certified by the Secretary of THE Offshore Drilling
Company, as in effect on each of the date of the adoption of the resolutions
specified in paragraph (x) below, the date of the Purchase Agreement and the
date hereof;

(w) the Bylaws of THE Offshore Drilling Company, certified by the Secretary of
THE Offshore Drilling Company as in effect on each of the date of the adoption
of the resolutions specified in paragraph (x) below, the date of the Purchase
Agreement and the date hereof;

(x) resolutions of the Board of Directors of THE Offshore Drilling Company dated
June [            ], 2013, certified by the Secretary of THE Offshore Drilling
Company;

(y) the Certificate of Incorporation of Cliffs Drilling Company, certified by
the Secretary of State of the State of Delaware as in effect on June
[            ], 2013, and certified by the Secretary of Cliffs Drilling Company,
as in effect on each of the date of the adoption of the resolutions specified in
paragraph (aa) below, the date of the Purchase Agreement and the date hereof;

(z) the Bylaws of Cliffs Drilling Company, certified by the Secretary of Cliffs
Drilling Company as in effect on each of the date of the adoption of the
resolutions specified in paragraph (aa) below, the date of the Purchase
Agreement and the date hereof;

(aa) resolutions of the Board of Directors of Cliffs Drilling Company dated June
[            ], 2013, certified by the Secretary of Cliffs Drilling Company;

 

Exhibit A-1 Page 3



--------------------------------------------------------------------------------

(bb) the Certificate of Incorporation of TODCO Americas Inc., certified by the
Secretary of State of the State of Delaware as in effect on June [            ],
2013, and certified by the Secretary of TODCO Americas Inc., as in effect on
each of the date of the adoption of the resolutions specified in paragraph (dd)
below, the date of the Purchase Agreement and the date hereof;

(cc) the Bylaws of TODCO Americas Inc., certified by the Secretary of TODCO
Americas Inc. as in effect on each of the date of the adoption of the
resolutions specified in paragraph (dd) below, the date of the Purchase
Agreement and the date hereof;

(dd) resolutions of the Board of Directors of TODCO Americas Inc. dated June
[            ], 2013, certified by the Secretary of TODCO Americas Inc.;

(ee) the Certificate of Incorporation of TODCO International Inc., certified by
the Secretary of State of the State of Delaware as in effect on June
[            ], 2013, and certified by the Secretary of TODCO International
Inc., as in effect on each of the date of the adoption of the resolutions
specified in paragraph (gg) below, the date of the Purchase Agreement and the
date hereof;

(ff) the Bylaws of TODCO International Inc., certified by the Secretary of TODCO
International Inc. as in effect on each of the date of the adoption of the
resolutions specified in paragraph (gg) below, the date of the Purchase
Agreement and the date hereof;

(gg) resolutions of the Board of Directors of TODCO International Inc. dated
June [            ], 2013, certified by the Secretary of TODCO International
Inc.;

(hh) the Certificate of Formation of Cliffs Drilling Trinidad L.L.C., certified
by the Secretary of State of the State of Delaware as in effect on June
[            ], 2013, and certified by the Secretary of Cliffs Drilling Trinidad
L.L.C., as in effect on each of the date of the adoption of the resolutions
specified in paragraph (jj) below, the date of the Purchase Agreement and the
date hereof;

(ii) the Limited Liability Company Agreement of Cliffs Drilling Trinidad L.L.C.,
certified by the Secretary of Cliffs Drilling Trinidad L.L.C. as in effect on
each of the date of the adoption of the resolutions specified in paragraph (jj)
below, the date of the Purchase Agreement and the date hereof;

(jj) resolutions of the sole member of Cliffs Drilling Trinidad L.L.C. dated
June [            ], 2013, certified by the Secretary of Cliffs Drilling
Trinidad L.L.C.;

(kk) the Certificate of Incorporation of THE Onshore Drilling Company, certified
by the Secretary of State of the State of Delaware as in effect on June
[            ], 2013, and certified by the Secretary of THE Onshore Drilling
Company, as in effect on each of the date of the adoption of the resolutions
specified in paragraph (mm) below, the date of the Purchase Agreement and the
date hereof;

 

Exhibit A-1 Page 4



--------------------------------------------------------------------------------

(ll) the Bylaws of THE Onshore Drilling Company, certified by the Secretary of
THE Onshore Drilling Company as in effect on each of the date of the adoption of
the resolutions specified in paragraph (mm) below, the date of the Purchase
Agreement and the date hereof;

(mm) resolutions of the Board of Directors of THE Onshore Drilling Company dated
June [            ], 2013, certified by the Secretary of THE Onshore Drilling
Company;

(nn) the Certificate of Formation of Hercules Offshore Liftboat Company LLC,
certified by the Secretary of State of the State of Delaware as in effect on
June [            ], 2013, and certified by the Secretary of Hercules Offshore
Liftboat Company LLC, as in effect on each of the date of the adoption of the
resolutions specified in paragraph (pp) below, the date of the Purchase
Agreement and the date hereof;

(oo) the Limited Liability Company Agreement of Hercules Offshore Liftboat
Company LLC, certified by the Secretary of Hercules Offshore Liftboat Company
LLC as in effect on each of the date of the adoption of the resolutions
specified in paragraph (pp) below, the date of the Purchase Agreement and the
date hereof;

(pp) resolutions of the managers of Hercules Offshore Liftboat Company LLC dated
June [            ], 2013, certified by the Secretary of Hercules Offshore
Liftboat Company LLC;

(qq) the Certificate of Formation of FDT Holdings LLC, certified by the
Secretary of State of the State of Delaware as in effect on June [            ],
2013, and certified by the Secretary of FDT Holdings LLC, as in effect on each
of the date of the adoption of the resolutions specified in paragraph (ss)
below, the date of the Purchase Agreement and the date hereof;

(rr) the Limited Liability Company Agreement of FDT Holdings LLC, certified by
the Secretary of FDT Holdings LLC as in effect on each of the date of the
adoption of the resolutions specified in paragraph (r) below, the date of the
Purchase Agreement and the date hereof;

(ss) resolutions of the managers of FDT Holdings LLC dated June [            ],
2013, certified by the Secretary of FDT Holdings LLC;

(tt) the Certificate of Formation of FDT LLC, certified by the Secretary of
State of the State of Delaware as in effect on June [            ], 2013, and
certified by the Secretary of FDT LLC, as in effect on each of the date of the
adoption of the resolutions specified in paragraph (vv) below, the date of the
Purchase Agreement and the date hereof;

(uu) the Limited Liability Company Agreement of FDT LLC, certified by the
Secretary of FDT LLC as in effect on each of the date of the adoption of the
resolutions specified in paragraph (vv) below, the date of the Purchase
Agreement and the date hereof;

(vv) resolutions of the managers of FDT LLC dated June [            ], 2013,
certified by the Secretary of FDT LLC;

 

Exhibit A-1 Page 5



--------------------------------------------------------------------------------

(ww) the Certificate of Incorporation of HERO Holdings, Inc., certified by the
Secretary of State of the State of Delaware as in effect on June [            ],
2013, and certified by the Secretary of HERO Holdings, Inc., as in effect on
each of the date of the adoption of the resolutions specified in paragraph (yy)
below, the date of the Purchase Agreement and the date hereof;

(xx) the Bylaws of HERO Holdings, Inc., certified by the Secretary of HERO
Holdings, Inc. as in effect on each of the date of the adoption of the
resolutions specified in paragraph (yy) below, the date of the Purchase
Agreement and the date hereof;

(yy) resolutions of the Board of Directors of HERO Holdings, Inc. dated June
[            ], 2013, certified by the Secretary of HERO Holdings, Inc.;

(zz) the Certificate of Formation of Hercules Offshore International, LLC,
certified by the Secretary of State of the State of Delaware as in effect on
June [            ], 2013, and certified by the Secretary of Hercules Offshore
International, LLC, as in effect on each of the date of the adoption of the
resolutions specified in paragraph (bbb) below, the date of the Purchase
Agreement and the date hereof;

(aaa) the Limited Liability Company Agreement of Hercules Offshore
International, LLC, certified by the Secretary of Hercules Offshore
International, LLC as in effect on each of the date of the adoption of the
resolutions specified in paragraph (bbb) below, the date of the Purchase
Agreement and the date hereof;

(bbb) resolutions of the managers of Hercules Offshore International, LLC dated
June [            ], 2013, certified by the Secretary of Hercules Offshore
International, LLC;

(ccc) the Certificate of Formation of SD Drilling LLC, certified by the
Secretary of State of the State of Delaware as in effect on June [            ],
2013, and certified by the Secretary of SD Drilling LLC, as in effect on each of
the date of the adoption of the resolutions specified in paragraph (eee) below,
the date of the Purchase Agreement and the date hereof;

(ddd) the Limited Liability Company Agreement of SD Drilling LLC, certified by
the Secretary of SD Drilling LLC as in effect on each of the date of the
adoption of the resolutions specified in paragraph (eee) below, the date of the
Purchase Agreement and the date hereof;

(eee) resolutions of the managers of SD Drilling LLC dated June [            ],
2013, certified by the Secretary of SD Drilling LLC;

(fff) a certificate from the Secretary of State of the State of Delaware dated
June [            ], 2013, as to the good standing and legal existence under the
laws of the State of Delaware of the Issuer;

(ggg) certificates from the Secretary of State of the State of Delaware dated
June [            ], 2013, as to the good standing and legal existence under the
laws of the State of Delaware of each of the Guarantors (as defined below);

 

Exhibit A-1 Page 6



--------------------------------------------------------------------------------

(hhh) a certificate dated the date hereof (the “Opinion Support Certificate”),
executed by the Senior Vice President and Chief Financial Officer and the Senior
Vice President, General Counsel, Chief Compliance Officer and Secretary of the
Issuer, a copy of which is attached hereto as Exhibit A;

(iii) each of the Financing Statements (as defined below); and

(jjj) each of the Applicable Agreements (as defined below).

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such records of the Obligors and such agreements,
certificates of public officials, certificates of officers or other
representatives of the Obligors and others, and such other documents,
certificates and records, as we have deemed necessary or appropriate as a basis
for the opinions set forth herein. In our examination, we have assumed the legal
capacity of all natural persons, the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, and the conformity
to authentic original documents of all documents submitted to us as certified or
photostatic copies. As to any facts material to the opinions and statements
expressed herein that we did not independently establish or verify, we have
relied, to the extent we deem appropriate, upon (i) oral or written statements
and representations of officers and other representatives of the Obligors
(including without limitation the facts certified in the Opinion Support
Certificate), (ii) representations made by the Obligors and representations made
by the Initial Purchasers in the Purchase Agreement and (iii) statements and
certifications of public officials and others.

As used herein the following terms have the respective meanings set forth below:

“Applicable Agreements” means those agreements and other instruments identified
on Schedule 1 to the Opinion Support Certificate, which have been certified by
officers of the Issuer as being every indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease or other agreement that is material in
relation to the business, operations, affairs, financial condition, assets, or
properties of the Issuer and its subsidiaries, considered as a single
enterprise.

“Applicable Obligor Organizational Documents” means, collectively, the following
instruments, each in the form reviewed by us, as indicated above: (i) the Issuer
Certificate of Incorporation, (ii) the Issuer Bylaws, and (iii) the certificates
of incorporation and certificates of formation and the bylaws and limited
liability company agreements of the Guarantors.

“Applicable Orders” means those orders or decrees, if any, of governmental
authorities identified on Schedule 2 to the Opinion Support Certificate, which
have been certified by officers of the Issuer as being every order or decree of
any governmental authority by which the Issuer or any of its subsidiaries or any
of their respective properties is bound, that is material in relation to the
business, operations, affairs, financial condition, assets, or properties of the
Issuer and its subsidiaries, considered as a single enterprise. However,
officers of the Issuer have certified in the Opinion Support Certificate that
there are no Applicable Orders.

“Bankruptcy Code” means Title 11 of the United States Code.

 

Exhibit A-1 Page 7



--------------------------------------------------------------------------------

“Incorporated Documents” means each of the Issuer’s reports that have been filed
with the Securities and Exchange Commission and are incorporated by reference in
the Offering Memorandum.

“Person” means a natural person or a legal entity organized under the laws of
any jurisdiction.

“Transaction Documents” means collectively, the Purchase Agreement, the
Indenture and the Securities.

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

1. The Issuer is validly existing as a corporation and in good standing under
the laws of the State of Delaware. Each of the Guarantors is validly existing as
a corporation or limited liability company as indicated in Exhibit B and in good
standing under the laws of the State of Delaware.

2. The Issuer has the corporate power and authority under the laws of the State
of Delaware to (i) execute and deliver, and incur and perform all of its
obligations under, the Transaction Documents and (ii) carry on its business and
own, lease and operate its properties as described in the Offering Memorandum.
Each of the Guarantors has the corporate or limited liability company power and
authority under the laws of the State of Delaware to (i) execute and deliver,
and to incur and perform all of its obligations under, the Transaction Documents
to which it is a party and (ii) carry on its business and own, lease and operate
its properties as described in the Offering Memorandum.

3. Each of the Purchase Agreement, the Securities and the Indenture has been
duly authorized, executed and delivered by the Issuer. Each of the Purchase
Agreement and the Indenture has been duly authorized, executed and delivered by
each of the Guarantors that is a party thereto.

4. None of (i) the execution and delivery of, or the incurrence or performance
by the Obligors of their respective obligations under, each of the Transaction
Documents to which it is a party, each in accordance with its terms, (ii) the
offering, issuance, sale and delivery of the Securities pursuant to the Purchase
Agreement or (iii) the issuance of the guaranties of the Securities by the
Guarantors, (A) constituted, constitutes or will constitute a violation of the
Applicable Obligor Organizational Documents, (B) constituted, constitutes or
will constitute a breach or violation of, or a default (or an event which, with
notice or lapse of time or both, would constitute such a default), or permitted,
permits or will permit the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any Subsidiary, under any Applicable Agreement, (C) resulted,
results or will result in the creation of any security interest in, or lien
upon, any of the property or assets of any Obligor pursuant to any Applicable
Agreement, (D) resulted, results or will result in any violation of
(i) applicable laws of the State of New York, (ii) applicable laws of the State
of

 

Exhibit A-1 Page 8



--------------------------------------------------------------------------------

Texas, (iii) applicable laws of the United States of America, (iv) the General
Corporation Law of the State of Delaware (“DGCL”), (v) the Delaware Limited
Liability Company Act (“DLLCA”) or (vi) Regulation T, U or X of the Board of
Governors of the Federal Reserve System, or (E) resulted, results or will result
in the contravention of any Applicable Order.

5. No Governmental Approval is required to authorize, or is required for (i) the
execution and delivery by each of the Obligors of, the Transaction Documents to
which it is a party or the incurrence or performance of its obligations
thereunder, or the enforceability of any of such Transaction Documents against
any of the Obligors that is a party thereto, or (ii) the offering, issuance,
sale and delivery of the Securities. As used in this paragraph, “Governmental
Approval” means any consent, approval, license, order, authorization or
validation of, or filing, recording or registration with, any executive,
legislative, judicial, administrative or regulatory body of the State of New
York, the State of Texas, the State of Delaware or the United States of America,
pursuant to (i) applicable laws of the State of New York, (ii) applicable laws
of the State of Texas, (iii) applicable laws of the United States of America or
(iv) the DGCL or the DLLCA.

6. The statements under the caption “Description of the Notes” in the
Preliminary Offering Memorandum, as supplemented by the Pricing Term Sheet, and
the Offering Memorandum, insofar as such statements purport to constitute a
summary of the terms of the Securities, fairly summarize in all material
respects the terms of the Securities, subject to the qualifications and
assumptions stated therein.

7. The statements in the Preliminary Offering Memorandum and the Offering
Memorandum under the caption “Certain United States federal income tax
considerations,” insofar as they purport to summarize the United States federal
tax laws and regulations referred to therein or legal conclusions with respect
thereto, fairly summarize the matters referred to therein in all material
respects, subject to the qualifications and assumptions stated therein.

8. The Indenture constitutes a valid and binding obligation of each of the
Obligors, enforceable against each of them in accordance with its terms, under
applicable laws of the State of New York.

9. When authenticated by the Trustee in the manner provided in the Indenture and
delivered to and paid for by the Initial Purchasers in accordance with the
Purchase Agreement, the Securities will constitute valid and binding obligations
of the Issuer, entitled to the benefits of the Indenture and enforceable against
the Issuer in accordance with their terms, under applicable laws of the State of
New York.

10. When the Securities have been authenticated by the Trustee in the manner
provided in the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the Purchase Agreement, the guarantee of the
Securities included in the Indenture will constitute a valid and binding
obligation of the Guarantors, enforceable against the Guarantors in accordance
with the terms of the Indenture, under applicable laws of the State of New York.

 

Exhibit A-1 Page 9



--------------------------------------------------------------------------------

11. Assuming (i) the accuracy of the representations and warranties of the
Obligors set forth in Sections 5(a)(xxxvii) and
5(a)(xxxviii) of the Purchase Agreement, (ii) the due performance by the
Obligors and the Initial Purchasers of the covenants and agreements set forth in
the Purchase Agreement, (iii) the compliance by the Initial Purchasers with the
offering and transfer procedures and the restrictions described in the Offering
Memorandum, (iv) the accuracy of the representations and warranties of the
Initial Purchasers set forth in Section 5(b) of the Purchase Agreement, (v) the
accuracy of the representations and warranties made or deemed to be made in
accordance with the Purchase Agreement and the Offering Memorandum by purchasers
to whom the Initial Purchasers initially resell the Securities, and (vi) that
purchasers to whom the Initial Purchasers initially resell the Securities have
been made aware of the information set forth in the Offering Memorandum under
the caption “Transfer Restrictions,” (A) the offer, issue, sale and delivery of
the Securities (and the guaranties thereof by the Guarantors) to the Initial
Purchasers and the initial resale of the Securities (and the guaranties thereof
by the Guarantors) by the Initial Purchasers, each in the manner contemplated by
the Purchase Agreement and the Offering Memorandum, do not require registration
under the Securities Act, provided, however, that we express no opinion as to
any subsequent resale of any Security (and the guaranties thereof by the
Guarantors).

12. The Issuer and each Guarantor is not, and immediately after giving effect to
the issuance and sale of the Securities and the application of proceeds
therefrom as described in the Disclosure Package and the Offering Memorandum,
will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

In addition, we have participated in conferences with officers and other
representatives of the Obligors, the independent registered public accounting
firm for the Obligors, your counsel and your representatives at which the
contents of the Disclosure Package and the Offering Memorandum (including the
Incorporated Documents) and related matters were discussed and, although we have
not independently verified and are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Disclosure Package and the
Offering Memorandum (except as and to the extent set forth in paragraphs 6 and 7
above), on the basis of the foregoing (relying with respect to factual matters
to the extent we deem appropriate upon statements by officers and other
representatives of the Obligors), no facts have come to our attention that have
led us to believe that (i) the Disclosure Package (including the Incorporated
Documents), as of [•] p.m. (Eastern Time) on June [            ], 2013 (which
you have informed us is a time prior to the time of the first sale of the
Securities by any Initial Purchaser), contained an untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading, or (ii) the Offering Memorandum (including the
Incorporated Documents), as of its date and as of the date hereof, contained or
contains an untrue statement of a material fact or omitted or omits to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, it being understood
that we express no opinion, statement or belief in this letter with respect to
(i) the financial statements and related schedules, including the notes and
schedules thereto and the auditor’s report thereon and (ii) any other financial
or accounting data, included or incorporated or deemed incorporated by reference
in, or excluded from, the Offering Memorandum or the Disclosure Package.

 

Exhibit A-1 Page 10



--------------------------------------------------------------------------------

Without limiting the foregoing, we call to your attention that (i) the Offering
Memorandum has been prepared in the context of a Rule 144A transaction and not
as part of a registration statement under the Securities Act, and (ii) the
Offering Memorandum does not contain all information that would be required in a
registration statement under the Securities Act.

We express no opinion as to the laws of any jurisdiction other than
(i) applicable laws of the State of New York, (ii) applicable laws of the State
of Texas, (iii) applicable laws of the United States of America, (iv) certain
other specified laws of the United States of America to the extent referred to
specifically herein, (v) the DGCL, and (vi) the DLLCA. References herein to
“applicable laws” mean those laws, rules and regulations that, in our
experience, are normally applicable to transactions of the type contemplated by
the Transaction Documents, without our having made any special investigation as
to the applicability of any specific law, rule or regulation, and that are not
the subject of a specific opinion herein referring expressly to a particular law
or laws; provided however, that such references (including without limitation
those appearing in paragraphs 4 and 5 above) do not include any municipal or
other local laws, rules or regulations, or any antifraud, environmental, labor,
securities, tax, insurance or antitrust, laws, rules or regulations.

Our opinions expressed herein are subject to the following additional
assumptions and qualifications:

(i) The opinions set forth in paragraph 1 above as to the valid existence and
good standing of the Issuer and the other entities mentioned in such paragraph
are based solely upon our review of certificates and other communications from
the appropriate public officials.

(ii) In rendering the opinions set forth in paragraph 4 above regarding
Applicable Agreements, we do not express any opinion, however, as to any matters
dependent on or related to financial ratio or test or any aspect of the
financial condition or results of operation of any of the Obligors.

(iii) The opinion set forth in paragraph 7 above with respect to United States
federal income tax consequences is based upon our interpretations of current
United States federal income tax law, including court authority and existing
final and temporary U.S. Treasury regulations, which are subject to change both
prospectively and retroactively, and upon the assumptions and qualifications
discussed herein. We note that such opinion represents merely our best legal
judgment on the matters presented and that others may disagree with our
conclusion. Such opinion is not binding upon the Internal Revenue Service or
courts, and there is no guarantee that the Internal Revenue Service will not
successfully challenge our conclusions. No assurance can be given that future
legislative, judicial or administrative changes, on either a prospective or
retroactive basis, would not adversely affect the accuracy of our conclusions.

(iv) Treasury Circular 230 Disclosure. This disclosure is provided to comply
with Treasury Circular 230. The opinion set forth in paragraph 7 of this letter
is not intended or written to be used, and cannot be used, by any person for the
purpose of avoiding tax penalties that may be imposed on the person. Such
opinion was written to support the promoting,

 

Exhibit A-1 Page 11



--------------------------------------------------------------------------------

marketing or recommending of the transactions or matters addressed by this
written advice, and the taxpayer should seek advice based on the taxpayer’s
particular circumstances from an independent tax advisor. No limitation has been
imposed by our firm on disclosure of the tax treatment or tax structure of the
transaction.

(v) Our opinions in paragraphs 8, 9 and 100 above may be:

(1) limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or other similar laws relating to or affecting
the rights of creditors generally; and

(2) subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including, without
limitation, the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and concepts of materiality,
reasonableness, good faith and fair dealing.

(vi) We express no opinion as to the validity, effect or enforceability of any
provisions:

(1) purporting to establish evidentiary standards or limitations periods for
suits or proceedings to enforce such documents or otherwise, to establish
certain determinations (including determinations of contracting parties and
judgments of courts) as conclusive or conclusive absent manifest error, to
commit the same to the discretion of any Person or permit any Person to act in
its sole judgment or to waive rights to notice;

(2) providing that the assertion or employment of any right or remedy shall not
prevent the concurrent assertion or employment of any other right or remedy, or
that each and every remedy shall be cumulative and in addition to every other
remedy or that any delay or omission to exercise any right or remedy shall not
impair any other right or remedy or constitute a waiver thereof;

(3) relating to severability or separability;

(4) purporting to limit the liability of, or to exculpate, any Person, including
without limitation any provision that purports to waive liability for violation
of securities laws;

(5) purporting to waive damages;

(6) that constitute an agreement to agree in the future on any matter;

(7) that relate to indemnification, contribution or reimbursement obligations to
the extent any such provisions (i) would purport to require any Person to
provide indemnification, contribution or reimbursement in respect of the
negligence, recklessness, willful misconduct or unlawful or wrongful behavior of
any Person, (ii) violate any law, rule or regulation (including any federal or
state securities law, rule or regulation) or (iii) are determined to be contrary
to public policy;

 

Exhibit A-1 Page 12



--------------------------------------------------------------------------------

(8) purporting to establish any obligation of any party as absolute or
unconditional regardless of the occurrence or non-occurrence or existence or
non-existence of any event or other state of facts;

(9) purporting to obligate any party to conform to a standard that may not be
objectively determinable or employing items that are vague or have no commonly
accepted meaning in the context in which used;

(10) purporting to require that all amendments, waivers and terminations be in
writing or the disregard of any course of dealing or usage of trade;

(11) relating to consent to jurisdiction insofar as such provisions purport to
confer subject matter jurisdiction upon any court that does not have such
jurisdiction, whether in respect of bringing suit, enforcement of judgments or
otherwise;

(12) purporting to require disregard of mandatory choice of law principles that
could require application of a law other than the law expressly chosen to govern
the instrument in which such provisions appear;

(13) purporting to appoint an attorney-in-fact or relating to powers of
attorney;

(14) purporting to modify rules of construction; or

(15) purporting to waive rights to trial by jury or rights to object to
jurisdiction based on inconvenient forum.

(vii) In making our examination of executed documents, we have assumed (except
to the extent that we expressly opine above) (1) the valid existence and good
standing of each of the parties thereto, (2) that such parties had the power and
authority, corporate, partnership, limited liability company or other, to enter
into and to incur and perform all their obligations thereunder, (3) the due
authorization by all requisite action, corporate, partnership, limited liability
company or other, and the due execution and delivery by such parties of such
documents and (4) to the extent such documents purport to constitute agreements,
that each of such documents constitutes the legal, valid and binding obligation
of each party thereto, enforceable against such party in accordance with its
terms. In this paragraph (vii), all references to parties to documents shall be
deemed to mean and include each of such parties, and each other person (if any)
directly or indirectly acting on its behalf.

(viii) Except to the extent that we expressly opine above, we have assumed that
the execution and delivery of the Transaction Documents, and the incurrence and
performance of the obligations thereunder of the parties thereto do not and will
not contravene, breach, violate or constitute a default under (with the giving
of notice, the passage of time or otherwise) (a) the certificate or articles of
incorporation, certificate of formation, charter, bylaws, limited liability
company agreement, limited partnership agreement or similar organic document of
any such party, (b) any contract, indenture, mortgage, loan agreement, note,
lease or other agreement or instrument, (c) any statute, law, rule, or
regulation, (d) any judicial or administrative order or decree of any
governmental authority, or (e) any consent, approval, license, authorization or

 

Exhibit A-1 Page 13



--------------------------------------------------------------------------------

validation of, or filing, recording or registration with, any governmental
authority, in each case, to which any party to the Transaction Documents or any
of its subsidiaries or any of their respective properties may be subject, or by
which any of them may be bound or affected. Further, we have assumed the
compliance by each such party, other than the Obligors, with all laws, rules and
regulations applicable to it, as well as the compliance by the each of the
Obligors, and each other person (if any) directly or indirectly acting on its
behalf, with all laws, rules and regulations that may be applicable to it by
virtue of the particular nature of the business conducted by it or any goods or
services produced or rendered by it or property owned, operated or leased by it,
or any other facts pertaining specifically to it. In this paragraph (viii), all
references to parties to the Transaction Documents, other than the first such
reference, shall be deemed to mean and include each of such parties, and each
other person (if any) directly or indirectly acting on its behalf.

(ix) Without limiting the generality of our qualification in clause (1) of
paragraph (v) above, we express no opinion as to the applicability or effect of
any preference, fraudulent transfer or conveyance, or similar law (including,
without limitation, Section 548 of the Bankruptcy Code or Article 10 of the New
York Debtor Creditor Law) on the Transaction Documents or any transactions
contemplated thereby or any opinion expressed herein.

(x) We express no opinion as to the effect of the laws of any jurisdiction in
which any holder of any Security is located (other than the State of New York)
that limit the interest, fees or other charges such holder may impose for the
loan or use of money or other credit.

(xi) Except to the extent that we expressly opine above, we have assumed that no
authorization, consent or other approval of, notice to or registration,
recording or filing with any governmental authority or regulatory body (other
than routine informational filings, filings under the Securities Act and filings
under the Securities Exchange Act of 1934, as amended) is required to authorize,
or is required in connection with the transactions contemplated by the
Transaction Documents, the execution or delivery thereof by or on behalf of any
party thereto or the incurrence or performance by any of the parties thereto of
its obligations thereunder.

(xii) We point out that the submission to the jurisdiction of the United States
District Court for the Southern District of New York and the waivers of
objection to venue contained in the Indenture cannot supersede a federal court’s
discretion in determining whether to transfer an action to another court.

(xiii) We express no opinion as to provisions of the Transaction Documents to
the effect that a guarantor is liable as a primary obligor, and not as a surety.
Furthermore, we advise you that certain of the guaranty and surety waivers
contained in the Indenture may be unenforceable in whole or in part.

(xiv) We have assumed that the sale of Securities pursuant to Regulation S under
the Securities Act is not a part of a plan or scheme to evade the registration
provisions of the Securities Act, and furthermore, we have assumed that each of
the Initial Purchasers is an “accredited investor” as defined in Rule 501 under
the Securities Act.

 

Exhibit A-1 Page 14



--------------------------------------------------------------------------------

This opinion is being furnished only to you in connection with the sale of the
Securities under the Purchase Agreement occurring today and is solely for your
benefit and is not to be used, circulated, quoted or otherwise referred to for
any other purpose or relied upon by any other Person, including any purchaser of
any Security from you and any subsequent purchaser of any Security, without our
express written permission. The opinions expressed herein are as of the date
hereof only and are based on laws, orders, contract terms and provisions, and
facts as of such date, and we disclaim any obligation to update this opinion
letter after such date or to advise you of changes of facts stated or assumed
herein or any subsequent changes in law.

Very truly yours,

 

Exhibit A-1 Page 15



--------------------------------------------------------------------------------

Exhibit A-2

FORM OF OPINION OF GENERAL COUNSEL

The opinion of Beau M. Thompson, general counsel for the Company (capitalized
terms not otherwise defined herein shall have the meanings provided in the
Purchase Agreement, to which this is an Exhibit), to be delivered pursuant to
Section 8(d) of the Purchase Agreement shall be to the effect that:

The Company has been duly incorporated under the laws of the State of Delaware
and is duly qualified to do business as a foreign corporation in good standing
in all jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification, except where the failure to so
qualify would not, singularly or in the aggregate, have a Material Adverse
Effect.

Each of Cliffs Drilling Company, Cliffs Drilling Trinidad L.L.C., Hercules
Drilling Company, LLC, Hercules Liftboat Company, LLC, Hercules Offshore
International, LLC, Hercules Offshore Liftboat Company LLC, Hercules Offshore
Services LLC, THE Offshore Drilling Company, THE Onshore Drilling Company, TODCO
Americas Inc., TODCO International Inc., FDT LLC, HERO Holdings, Inc., SD
Drilling LLC and FDT Holdings LLC (collectively, the “Delaware Subsidiaries”)
has been duly organized and is an existing corporation or limited liability
company, as applicable, in good standing under the laws of the State of
Delaware, with corporate or limited liability company power and authority, as
applicable, to own its properties and conduct its business as described in the
Pricing Disclosure Package; and each Delaware Subsidiary is duly qualified to do
business as a foreign corporation or limited liability company, as applicable,
in good standing in each of the jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to so qualify or have such power or authority would not,
singularly or in the aggregate, have a Material Adverse Effect; all of the
issued and outstanding equity interests of each Delaware Subsidiary have been
duly authorized and validly issued in accordance with the organizational
documents of such Subsidiary and the Delaware General Corporate Law or the
Delaware LLC Act, as applicable, and are fully paid (to the extent required
under the applicable Delaware Subsidiary’s organizational documents) and
nonassessable (except as such nonassessability may be affected by Section 18-607
of the Delaware LLC Act), and the equity interests of each Delaware Subsidiary
are owned by the Company, directly or through Subsidiaries, free from liens,
encumbrances, defects or adverse claims (a) in respect of which a financing
statement under the Uniform Commercial Code of the State of Delaware naming the
Company or one of its Subsidiaries as debtor is on file as of a recent date in
the office of the Secretary of State of the State of Delaware or (b) otherwise
known to such counsel, without independent investigation, in each case other
than liens, encumbrances and adverse claims created by or arising under the
Delaware General Corporate Law, the Delaware LLC Act, the organizational
documents of such Delaware Subsidiary, the Indenture or the Credit Agreement.

Except as disclosed in the Pricing Disclosure Package, there are no contracts,
agreements or understandings known to such counsel between the Issuer and any
other person granting such person the right to require the Issuer to file a
registration statement under the Act with respect to any securities of the
Issuer owned or to be owned by such person or to require the Issuer to include
such securities in the securities registered pursuant to any other registration
statement filed by the Issuer under the Act that have not been validly waived or
satisfied prior to the Closing Date.

 

Exhibit A-2 Page 1



--------------------------------------------------------------------------------

Except as disclosed in the Pricing Disclosure Package, to the knowledge of such
counsel (i) there are no legal or governmental proceedings by or before any
court or governmental agency, authority or body to which the Company or any of
its subsidiaries is a party or to which any of their respective properties is
subject of a character required to be described in the Pricing Disclosure
Package (if this offering were registered under the Securities Act) which are
not described as required, and (ii) there are no contracts or documents of a
character required to be described in the Pricing Disclosure Package (if this
offering were registered under the Securities Act) or to be filed as exhibits to
the Company’s reports that have been filed with the SEC and are incorporated by
reference in the Pricing Disclosure Package or the Offering Memorandum (the
“Incorporated Documents”) which are not described or filed as required.

The statements under the caption “Description of other indebtedness” in the
Pricing Disclosure Package and the Offering Memorandum, insofar as such
statements purport to summarize certain provisions of documents referred to
therein, fairly summarize such provisions in all material respects, subject to
the qualifications and assumptions stated therein.

I have participated in conferences with officers and other representatives of
the Company, the independent registered public accounting firm for the Issuers,
with representatives of Company counsel and with representatives of and counsel
for the Initial Purchasers, at which the contents of the Pricing Disclosure
Package and the Offering Memorandum, including each of the Incorporated
Documents, and related matters were discussed, and although I did not
independently verify such information, and am not passing upon and do not assume
any responsibility for, the accuracy, completeness or fairness of the statements
contained in the Pricing Disclosure Package and the Offering Memorandum, on the
basis of the foregoing, no facts have come to my attention that lead me to
believe that that the Pricing Disclosure Package, as of the pricing date, or
that the Offering Memorandum, as of its date or as of the date hereof, contained
or contains any untrue statement of a material fact or omitted or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading (it being
understood that I have not been requested to and do not make any comment with
respect to the financial statements and related schedules, including the notes
and schedules thereto and the auditors’ report thereon and any other financial
or accounting data included in, or excluded from, the Pricing Disclosure Package
or the Offering Memorandum).

 

Exhibit A-2 Page 2



--------------------------------------------------------------------------------

Exhibit B

PRICING SUPPLEMENT

Supplement Dated June 28, 2013 to

Preliminary Offering Memorandum Dated June 24, 2013

$400,000,000

Hercules Offshore, Inc.

$400,000,000 8.750% Senior Notes due 2021

This Supplement is qualified in its entirety by reference to the Preliminary
Offering Memorandum. The information in this Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum.

The Notes and the guarantees thereof have not been registered under the
Securities Act of 1933 or the securities laws of any state and are being offered
only to (1) “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

Terms Applicable to the 8.750% Senior Notes due 2021

 

Aggregate Principal Amount:    $400,000,000 Gross Proceeds to Issuers (before
initial purchasers’ discount and expenses):    $400,000,000 Title of Securities:
   8.750% Senior Notes due 2021 Final Maturity Date:    July 15, 2021 Issue
Price:    100%, plus accrued interest from July 8, 2013, if any Coupon:   
8.750% Yield Per Annum:    8.750% Interest Payment Dates:    January 15 and July
15 Record Dates:    January 1 and July 1 First Interest Payment Date:    January
15, 2014 Make-Whole Redemption:    Prior to July 15, 2017, we may redeem all or
part of the senior notes at a price equal to 100% of the aggregate principal
amount of the senior notes to be redeemed, plus the applicable premium and
accrued and unpaid interest, if any, to the redemption date.

 

Exhibit B Page 1



--------------------------------------------------------------------------------

Optional Redemption    On or after July 15, 2017, we may redeem the senior
notes, in whole or in part, at the redemption prices below, plus accrued and
unpaid interest, if any, to the redemption date.    July 15,
2017                                 104.375%    July 15,
2018                                 102.188%    July 15, 2019 and
thereafter          100.000% Optional Redemption Upon Certain Equity Offerings:
   Up to 35% at 108.750% prior to July 15, 2016 Change of Control:    101% Joint
Book-Running Managers:   

Deutsche Bank Securities Inc.

UBS Securities LLC

Credit Suisse Securities (USA) LLC

Goldman, Sachs & Co.

Pareto Securities AS

Co-Managers:   

ABN AMRO Securities (USA) LLC

Capital One Southcoast, Inc.

Comerica Securities, Inc.

Natixis Securities Americas LLC

Tudor, Pickering, Holt & Co. Securities, Inc.

Trade Date:    June 28, 2013 Settlement Date:    July 8, 2013 (T + 5)
Distribution:    144A/Regulation S without registration rights as set forth in
the Preliminary Offering Memorandum CUSIP/ISIN Numbers:   

144A CUSIP: 427093 AG4

 

144A ISIN: US427093AG47

 

Regulation S CUSIP: U42714 AD4

 

Regulation S ISIN: USU42714AD49

Other information presented in the Preliminary Offering Memorandum is deemed to
have changed to the extent affected by the changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
and outside the United States solely to non-U.S. persons as defined under
Regulation S.

 

Exhibit B Page 2



--------------------------------------------------------------------------------

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

Exhibit B Page 3